EXHIBIT 10.1

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange

Commission pursuant to a Confidential Treatment Request filed with the
Commission.

LAUNCH SERVICES AGREEMENT

FOR THE LAUNCHING INTO

GEOSTATIONARY TRANSFER ORBIT

OF THE JUPITER SATELLITE

BY AN ARIANE 5 LAUNCH VEHICLE

Commercial in Confidence



--------------------------------------------------------------------------------

DC/D/JBR/VSH/C10-004

LAUNCH SERVICES AGREEMENT

This Launch Services Agreement is entered into:

BY AND BETWEEN

Hughes Network Systems, LLC (“Hughes”) hereinafter referred to as “CUSTOMER”, a
company duly organized and validly existing under the laws of the State of
Delaware, with principal offices located at 11717 Exploration Lane, Germantown,
Maryland 20876,

On the one hand

AND

ARIANESPACE, a company organized under the laws of France with principal offices
located at Boulevard de l’Europe, B.P. 177, 91006 Evry-Courcouronnes CEDEX,
France, hereinafter referred to as “ARIANESPACE”,

On the other hand

 

Commercial in Confidence

 

Page 2



--------------------------------------------------------------------------------

DC/D/JBR/VSH/C10-004

CONTENTS

PART I

TERMS AND CONDITIONS

 

         Pages RECITALS      6 ARTICLE 1 -   DEFINITIONS    7 ARTICLE 2 -  
SUBJECT OF THE AGREEMENT    12 ARTICLE 3 -   CONTRACTUAL DOCUMENTS    13
ARTICLE 4 -   ARIANESPACE’S SERVICES    14 ARTICLE 5 -   CUSTOMER’S TECHNICAL
COMMITMENTS    18 ARTICLE 6 -   LAUNCH SCHEDULE    19 ARTICLE 7 -   COORDINATION
BETWEEN ARIANESPACE AND CUSTOMER    20 ARTICLE 8 -   REMUNERATION    21
ARTICLE 9 -   PRICE ESCALATION FORMULA    22 ARTICLE 10 -   PAYMENT FOR SERVICES
   23 ARTICLE 11 -   LAUNCH POSTPONEMENTS    26 ARTICLE 12 -   RIGHT OF
OWNERSHIP AND CUSTODY    28 ARTICLE 13 -   REPLACEMENT LAUNCH    29 ARTICLE 14 -
  ALLOCATION OF POTENTIAL LIABILITIES AND RISKS    31 ARTICLE 15 -   INSURANCE
   35 ARTICLE 16 -   OWNERSHIP OF DOCUMENTS AND WRITTEN INFORMATION
CONFIDENTIALITY/PUBLIC STATEMENTS    36 ARTICLE 17 -   PERMITS AND
AUTHORIZATIONS - GROUND STATIONS    38 ARTICLE 18 -   TERMINATION BY CUSTOMER   
39 ARTICLE 19 -   TERMINATION BY ARIANESPACE    42 ARTICLE 20 -   MISCELLANEOUS
   43 ARTICLE 21 -   APPLICABLE LAW    45 ARTICLE 22 -   ARBITRATION    46
ARTICLE 23 -   EFFECTIVE DATE    47

 

Commercial in Confidence

 

Page 3



--------------------------------------------------------------------------------

DC/D/JBR/VSH/C10-004

PART II

A N N E X E S

 

ANNEX 1    STATEMENT OF WORK    Part 1    LAUNCH SPECIFICATIONS    Part 2   
ARIANESPACE TECHNICAL COMMITMENTS    Part 3    CUSTOMER’S TECHNICAL COMMITMENTS
   Part 4    DOCUMENTATION AND REVIEWS    Part 5    GENERAL RANGE SUPPORT (GRS)
AND OPTIONAL SERVICES ANNEX 2    ESA - ARIANESPACE ARRANGEMENT (EXTRACT)

 

Commercial in Confidence

 

Page 4



--------------------------------------------------------------------------------

PART I

TERMS AND CONDITIONS

 

Commercial in Confidence

 

Page 5



--------------------------------------------------------------------------------

RECITALS

 

WHEREAS    CUSTOMER has approached ARIANESPACE with a view to launching the
Jupiter Satellite(s), and WHEREAS    ARIANESPACE has proposed to CUSTOMER a
Double Launch by means of the ARIANE 5 launch vehicle, and WHEREAS    CUSTOMER
has selected a Double Launch, being aware of the particular constraints involved
in such a launch, and WHEREAS    CUSTOMER and ARIANESPACE, aware of the
constraints and risks involved in any Launch operation and of the complex nature
of the technologies involved, have reached an agreement in accordance with the
terms and conditions set forth herein,

 

Commercial in Confidence

 

Page 6



--------------------------------------------------------------------------------

NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

ARTICLE 1 - DEFINITIONS

In this Agreement capitalized terms shall have the meanings set forth in this
Article:

Affiliate means any entity Controlling, Controlled by or under common Control
with the CUSTOMER.

Agreement means this Agreement as defined in Article 3 hereof.

Associated Services means those supplementary launch services specified in
Sub-paragraphs 4.1.2 and 4.1.3 hereof.

Associates means any individual or legal entity, whether organized under public
or private law, who or which shall act, directly or indirectly, on behalf of or
at the direction of either Party to this Agreement or on behalf of the Third
Party Customer(s) of ARIANESPACE to fulfill the obligation undertaken by such
Party pursuant to this Agreement or by the Third Party Customer(s) of
ARIANESPACE, including, without limitation, any employee, officer, director or
agent of either Party, and of the Third Party Customer(s) of ARIANESPACE, and
their respective Affiliates, contractors, subcontractors and suppliers at any
tier.

For the purpose of the definition of Third Party and Article 14:

 

a) any individual or legal entity governed by private or public law that has
directed ARIANESPACE to proceed with the Launch or has any interest in the
Launch, including, without limitation, a legal interest in the Launch Vehicle,
shall be deemed to be an Associate of ARIANESPACE;

 

b) any individual or legal entity governed by private or public law that has
directed CUSTOMER to proceed with the Launch or has any interest in the
Satellite to be launched, including, without limitation, insurers, any person or
entity to whom CUSTOMER has sold or leased, directly or indirectly, or otherwise
agreed to provide any portion of the Satellite or Satellite service, shall be
deemed to be an Associate of CUSTOMER;

 

c) any individual or legal entity governed by private or public law, that has
directed the Third Party Customer(s) of ARIANESPACE to proceed with the launch,
or has any interest in the satellite(s) of the Third Party Customer(s) to be
launched, including without limitation, insurers, any person or entity to whom
the Third Party Customer(s) has sold or leased, directly or indirectly, or
otherwise agreed to provide any portion of the satellite(s) or satellite(s)
services shall be deemed to be an Associate of the Third Party Customer(s) of
ARIANESPACE.

Base Rate means the [***].

Commercial Insurance Market means the providers of insurance or reinsurance for
first party space-related risks on a regular basis that are not affiliated with
or controlled directly or indirectly by CUSTOMER.

Control (or Controlling or Controlled by) means direct or indirect ownership of
over fifty (50%) of the issued share capital of an entity.

Dedicated Launch means a Launch performed on a Launch Vehicle the only payload
of which consists of CUSTOMER’s Satellite.

Deviation means non-compliance with the specifications included in the D.C.I.
(Document de Contrôle des Interfaces / Interface Control Document, including its
reference documents, applicable documents and annexes) with respect to:

 

a) the performance of the various systems of the Launch Vehicle; and/or the
environmental conditions to which the Satellite was subjected during the period
from the instant when the Launch occurred until the instant when the activation
of either the propulsion and/or orientation systems of the Satellite should have
occurred;

 

Commercial in Confidence

 

Page 7



--------------------------------------------------------------------------------

and/or

 

b) the behavior of the satellite of a Third Party Customer(s) of ARIANESPACE
from the instant when the Launch occurred until the earlier of the following:

 

  •  

the instant when the propulsion and/or orientation systems of the satellite(s)
of the Third Party Customer(s) of ARIANESPACE are activated, or

 

  •  

the instant when the activation of either the propulsion and/or orientation
systems of the Satellite should have occurred.

Double Launch means a Launch performed on a Launch Vehicle the payload of which
consists of TWO (2) satellites including the Satellite supplied by CUSTOMER.

Events of Force Majeure means events (such as but not limited to fires,
earthquakes, floods, bad weather and other Acts of God, wars, whether or not
declared, social uprisings, and governmental or administrative measures), which
are beyond the reasonable control and without the fault or negligence of a Party
or its Associates that impede the execution of the obligations of such Party or
its Associates, including, but without limitation, the accomplishment of the
Launch within the Launch Period, Slot, Day, Window or at Launch Time, provided
such difficulties may not be overcome using reasonable efforts to establish
work-around plans, payment of expedited fees, alternate sources or other means
by the affected Party or its affected Associates and provided further that the
affected Party provides the other Party with written notice thereof as soon as
possible but in no event later than the earlier of ten (10) days after learning
the occurrence of such an event or thirty (30) days of the occurrence of such an
event. Notwithstanding anything to the contrary in the foregoing, any failure by
a subcontractor to meet its obligations to ARIANESPACE, or any delay due to
labor shortages, defective tooling, transportation difficulties, equipment
failure or breakdowns, lockouts, or inability to obtain materials shall not
constitute an Event of Force Majeure (except where such circumstance is itself
caused by a Force Majeure event), and shall not relieve ARIANESPACE from meeting
any of its obligations under this Agreement. The Parties shall use reasonable
efforts to minimize the effect of any Events of Force Majeure. In the event a
Party claims an Event of Force Majeure, such Party’s written notice called for
above shall include a detailed description of the portion of the Work (or other
obligations) known to be affected by such delay, as well as a proposed
work-around plan reasonably satisfactory to the other Party. The work-around
plan shall: (1) set forth the affected Party’s reasonable efforts to mitigate
the effect of any such Event of Force Majeure and include a schedule for such
mitigation; and (2) contain sufficient detail for the other Party to be able to
evaluate such plan. If appropriate, such work-around plan shall use work-around
schedules, payment of expedited fees, twenty four (24) hour operations, and the
use of alternate subcontractors (to be approved by CUSTOMER if required under
this Agreement). In the event of an Event of Force Majeure, the applicable
requirement shall be extended for such period as is supported by the evidence
provided and the Payment Milestone Schedule shall be adjusted accordingly;
provided, however, the occurrence of an Event of Force Majeure shall in no event
entitle ARIANESPACE to an increase in the price for the Launch Services and, in
the event of ARIANESPACE is the affected Party, CUSTOMER shall not be
responsible for any expedited fees. Any adjustment of time appropriate for an
Event of Force Majeure and the Payment Milestone Schedule shall be formalized
promptly by the execution of a mutually acceptable amendment to this Agreement.

Guarantee Amount means an amount equivalent to [***] of the price specified in
Sub-paragraph 8.1.1 of Article 8 hereof.

L means, except otherwise specified in the Agreement, the first day of the most
recently agreed Launch Period, Launch Slot or Launch Day (as applicable).

 

Commercial in Confidence

 

Page 8



--------------------------------------------------------------------------------

Launch or Launching means the order of ignition of solid propellant booster(s)
if such event follows ignition of the Vulcain engine of the Launch Vehicle that
has been integrated with the Satellite supplied by CUSTOMER and with other
satellite(s).

Launch Abort means the launch operations of the Launch Vehicle that has been
integrated with the Satellite supplied by CUSTOMER and with other satellite(s)
supplied by the Third Party Customer(s) of ARIANESPACE with subsequent ignition
of the Vulcain engine without the Launch occurring.

Launch Base means the ARIANE launch base in Kourou, French Guiana, including all
its facilities and equipment.

Launch Day or Launch Date means a calendar day (established for the Launch
pursuant to this Agreement) within the Launch Slot during which the Launch
Window is open.

Launch Failure means:

 

a) that the Satellite is destroyed or lost during the period extending from the
instant when the Launch occurred and the instant when the Satellite is separated
from the Launch Vehicle, or that such Satellite cannot be separated from the
Launch Vehicle; or

 

b) the occurrence due to a Deviation of a reduction, expressed as a percentage,
of more than LFF of the operational capability of the Satellite for CUSTOMER’s
intended communication purposes, using reasonable business judgment.

Where LFF is the percentage specified in the insurance policy procured by
CUSTOMER on the Commercial Insurance Market to define a constructive total loss
providing for the payment of the full amount of insurance with application of
the determination mode of the degradation factor as provided for in the second
section of the definition of the term “Loss Quantum”.

However, if CUSTOMER does not procure any insurance policy on the Commercial
Insurance Market, the constructive total loss percentage shall be equal to
SEVENTY FIVE (75%).

Launch Manifest means the agreed-to Launch Periods and Launch Slots of all
ARIANESPACE customers, including CUSTOMER.

Launch Opportunity means the availability to CUSTOMER of a Satellite position
within a Launch Period or Launch Slot for a Launch on a Launch Vehicle provided
that the other allocated satellite(s) have a launch mission and a satellite
mission compatible with that of CUSTOMER’s Satellite in accordance with Part 1
of Annex 1 to this Agreement. Such availability is linked to the time required
to complete the mission analysis studies and to select the Launch
Vehicle/Satellite configuration.

Launch Period or Period means [***].

Launch Rank means the chronological position of the Satellite in the order of
all satellite(s) to be launched by ARIANESPACE, based on the Launch Period or
Launch Slot agreed for the CUSTOMER’ Satellite provided for herein (as the same
may from time to time be postponed pursuant to this Agreement) and by reference
to the Launch Period or Launch Slot agreed for other customers of ARIANESPACE
(as the same may from time to time be postponed pursuant to the agreements
between ARIANESPACE and its other customers).

Launch Risk Guarantee (LRG) means the guarantee consisting of the Refund Option
described in Paragraph 4.3 of Article 4 of this Agreement.

Launch Services means the services to be provided by ARIANESPACE as specified in
(i) Part 2 and Part 4 of Annex 1 to this Agreement and (ii) Paragraphs 4.1 and
4.3 hereof.

Launch Slot or Slot means a period of [***] within a Launch Period with daily
Launch Window possibilities.

Launch Time means the instant, within the Launch Window, that the ignition of
the first stage engine(s) is scheduled to take place, as defined in hours,
minutes and seconds (GMT Universal Time). The initial Launch Time shall commence
immediately upon the opening of the Launch Window.

 

Commercial in Confidence

 

Page 9



--------------------------------------------------------------------------------

Launch Vehicle means an ARIANE 5 launch vehicle chosen by ARIANESPACE to perform
the Launch.

Launch Vehicle Mission or Launch Mission means the mission assigned to the
Launch Vehicle as defined in Part 1 of Annex 1 to this Agreement.

Launch Window means a time period as defined in Sub-paragraph 2.3 of Part 1 of
Annex 1 to this Agreement.

Loss Quantum means, for purposes of the Launch Risk Guarantee, the degradation
factor of the Satellite resulting from the application of the determination mode
of the loss quantum provided for in the insurance policy with the higher
coverage, as delivered by CUSTOMER to ARIANESPACE on or prior to [***] months.
If a different determination mode is further agreed with the Commercial
Insurance Market, for that policy with higher cover, this new determination mode
shall consequently apply; it being understood that CUSTOMER shall promptly
inform ARIANESPACE, and in any event before the Launch has occurred of any
change, provided, that, if CUSTOMER has taken out, either in insurance or in
reinsurance, on the Commercial Insurance Market for at least EIGHTY PERCENT
(80%) of the amount of insurance placed for the satellite, one or more
policy(ies) of launch insurance, the determination mode of the loss quantum
provided for in the insurance policy with the higher coverage, as delivered by
CUSTOMER to ARIANESPACE on or prior to [***], shall apply. If a different
determination mode is further agreed with the Commercial Insurance Market, for
that policy with higher cover, this new determination mode shall consequently
apply; it being understood that CUSTOMER shall promptly inform ARIANESPACE, and
in any event before the Launch has occurred of any change.

Partial Failure means, for purposes of the Launch Risk Guarantee, the occurrence
due to a Deviation of a reduction of more than a percentage defined as PFF but
not more than LFF of the operational capability of the Satellite for CUSTOMER’s
intended communication purposes, using reasonable business judgment.

Where PFF is TWENTY PERCENT (20%), unless CUSTOMER procures on the Commercial
Insurance Market a policy of launch insurance with consequent application of the
determination mode of the degradation factor as provided for in the definition
of the term “Loss Quantum”, in which case PFF shall mean the percentage
specified in the insurance policy to define a partial loss. Said reduction of
the operational capability shall be determined by using the Loss Quantum.

Party or Parties means CUSTOMER or ARIANESPACE or both according to the context
in which the term is used.

Postlaunch Services means (i) the reports and range services as specified in
Parts 2, 4 and 5 of Annex 1 to this Agreement that are to be provided to
CUSTOMER by ARIANESPACE after the Launch and (ii) the services provided for in
Paragraph 4.3 hereof.

Refund Option means the option available to CUSTOMER providing for a payment
from ARIANESPACE subject to the conditions specified in Sub-paragraph 4.3.3 of
Article 4 hereof.

Replacement Launch means a Launch subject to Article 13 hereof subsequent to a
previous Launch that, for any reason whatsoever, has not accomplished the Launch
Vehicle Mission or the Satellite Mission.

Satellite (referred to as Spacecraft in Annex 1 to this Agreement) means a
spacecraft supplied by CUSTOMER that is compatible with the Launch Vehicle and
the Launch Vehicle Mission, and that meets the specifications set forth in Part
1 of Annex 1 to this Agreement.

Satellite Mission means the mission assigned to the Satellite by CUSTOMER after
separation from the Launch Vehicle.

 

Commercial in Confidence

 

Page 10



--------------------------------------------------------------------------------

Scientific Satellite(s) or Scientific Mission means (a) national, European and
other international satellite programmes with specific missions imposing
scheduling constraints justifying an absolute priority on a particular launch
window outside of which the launch mission cannot be achieved, such as, for
example, planetary or “rendez-vous” missions.

Services means any and all services to be provided by ARIANESPACE under this
Agreement.

Third Party means any individual or legal entity other than the Parties, any
Third Party Customer(s) of ARIANESPACE and their respective Associates.

Third Party Customer(s) of ARIANESPACE means other customer(s) of ARIANESPACE
that use(s) ARIANESPACE’s launch services for the same Launch as CUSTOMER for
the launching of a main satellite.

U.S. Export Authorizations means the Technical Assistance Agreement issued by
the United States Department of State, Directorate of Defense Trade Controls,
for purposes of permitting exchanges of technical data and related defense
services between the Satellite manufacturer and ARIANESPACE with respect to the
interface design, development and integration of the Satellite to the Launch
Vehicle.

 

Commercial in Confidence

 

Page 11



--------------------------------------------------------------------------------

ARTICLE 2 - SUBJECT OF THE AGREEMENT

The subject of this Agreement is the Launch of a Satellite supplied by CUSTOMER
at the Launch Base for the purpose of accomplishing the Launch Mission in
accordance with the terms and conditions of this Agreement.

 

Commercial in Confidence

 

Page 12



--------------------------------------------------------------------------------

ARTICLE 3 - CONTRACTUAL DOCUMENTS

 

3.1 This Agreement consists of the following documents, which are contractually
binding between the Parties:

 

  1) Terms and Conditions

 

  2) Launch Specifications (Part 1 of Annex 1)

 

  3) ARIANESPACE Technical Commitments (Part 2 of Annex 1)

 

  4) CUSTOMER’s Technical Commitments (Part 3 of Annex 1)

 

  5) Documentation and reviews (Part 4 of Annex 1)

 

  6) General Range Support (GRS) and Optional Services (Part 5 of Annex 1)

 

  7) ESA-ARIANESPACE Arrangement (Extract) (Annex 2)

 

3.2 In the event of any conflict or inconsistency among the provisions of the
various parts of this Agreement, including the Annexes, such conflict or
inconsistency shall be resolved by giving precedence to the Terms and
Conditions, without consideration of the Annexes, and then to the Annexes
without order of preference.

 

Commercial in Confidence

 

Page 13



--------------------------------------------------------------------------------

ARTICLE 4 - ARIANESPACE’S SERVICES

 

4.1 ARIANESPACE shall perform the Services under this Agreement including:

 

  4.1.1 Launch Services as specified in Part 2 and Part 4 of Annex 1 to this
Agreement (and Paragraph 4.3 below). The Launch Services are to be provided
during the Launch Period, provided that CUSTOMER shall have the right, without
an increase to the price or providing an equitable adjustment to ARIANESPACE, to
postpone the Launch to the next Launch Period or Launch Slot (as applicable) or
the right to request ARIANESPACE to re-schedule the Launch on the next Launch
Opportunity, if no Launch Opportunity exists during the next Launch Period or
Launch Slot, should, within the six (6) months prior to the first day of the
last agreed Launch Period or Launch Slot (as applicable), ARIANESPACE encounter
an anomaly on a Launch Vehicle of the type used for the Launch involving
hardware or software that is similar or applicable to the Launch, until the
CUSTOMER reasonably determines that there has been an acceptable resolution of
the anomaly. In the case of any such postponement, payments shall be modified to
reflect the revised schedule under Section 10.1 and being further agreed that
such rescheduling shall not be considered as a postponement by either Party
under the terms of Article 11 and/or Article 18 of this Agreement.

 

  4.1.2 Associated Services ordered by CUSTOMER as set forth in this Agreement,
and as defined in Paragraph 1 (“General Range Support”) and Paragraph 3
(“Options Ordered by the CUSTOMER”) of Part 5 of Annex 1 to this Agreement, in
accordance with the conditions as specified therein.

 

  4.1.3 Subject to any additional orders of CUSTOMER, one or more of the
services as set forth in (i) Paragraph 2 (“Options Price Catalogue”) of Part 5
of Annex 1 to this Agreement, (ii) the latest issue of the ARIANE 5 User’s
Manual (M.U.A.) in effect on the date of the corresponding order of CUSTOMER, in
accordance with the then applicable conditions and any other services ordered by
CUSTOMER and accepted by ARIANESPACE.

 

4.2 Launch Services, except for Postlaunch Services, shall be deemed to be
completed by ARIANESPACE when the Launch has taken place. In the event that, for
any reason whatsoever, a Launch Abort occurs, ARIANESPACE shall postpone the
Launch in accordance with the conditions set forth in Article 11 of this
Agreement.

 

4.3 Launch Risk Guarantee (LRG)

 

  4.3.1 For an Ariane 5 Launch, the Launch Risk Guarantee shall consist of the
Refund Option described in Sub-paragraph 4.3.2 below available to CUSTOMER as
provided for in Sub-paragraphs 4.3.1.1 and 4.3.1.2 hereafter through purchase of
a Refund Option.

 

  4.3.1.1 Against payment to ARIANESPACE of the non refundable amount set forth
in Sub-paragraph 8.1.2.1 of Article 8 of this Agreement, CUSTOMER shall have the
ability, by written notice received by ARIANESPACE within THIRTY (30) days
following the date of execution of this Agreement, to reserve the Refund Option,
to be exercised by CUSTOMER pursuant to Sub-paragraph 4.3.1.2 below.

 

Commercial in Confidence

 

Page 14



--------------------------------------------------------------------------------

  4.3.1.2 Once CUSTOMER has paid the amount mentioned in Sub-paragraph 4.3.1.1
above, ARIANESPACE shall maintain the Refund Option available to CUSTOMER for
the price specified in Sub-paragraph 8.1.2.2 of Article 8 of this Agreement and
CUSTOMER shall have until [***] to exercise the option by written notice, in
which case the provisions of Sub-paragraph 4.3.2 below shall apply. If CUSTOMER
does not exercise the option by [***], CUSTOMER shall be deemed to have waived
the option, unless ARIANESPACE has extended the period of time for accepting the
option.

 

  4.3.2 Should the Refund Option have been exercised by CUSTOMER and the Launch
Mission result in a:

 

  4.3.2.1 Launch Failure, and provided all amounts due prior to launch by
CUSTOMER to ARIANESPACE under this Agreement have been actually been made,
ARIANESPACE shall pay to CUSTOMER an amount equal to the Guarantee Amount, or

 

  4.3.2.2 Partial Failure, and provided all amounts due prior to launch by
CUSTOMER to ARIANESPACE under this Agreement have been actually been made,
ARIANESPACE shall [***] if the Launch Mission has resulted in a Partial Failure.
The resulting amount will be subject to [***] provided for the launching, in
accordance with the following formula:

[***].

Notwithstanding the foregoing, if the insurance policy taken out by CUSTOMER
(i) provides for a deductible higher or lower than PFF, such deductible as
provided for in the said insurance policy shall apply, or (ii) does not provide
for a deductible, no deductible shall apply.

 

  4.3.3 Any amount due by ARIANESPACE to CUSTOMER pursuant to this Paragraph 4.3
shall be paid within the SIXTY (60) day period following the date when the
Parties have agreed on the occurrence of a Launch Failure or Partial Failure,
whichever is relevant, and on the corresponding Loss Quantum, provided CUSTOMER
has paid all amounts due and payable by it under this Agreement.

 

  4.3.4 The implementation of the above Sub-paragraph 4.3.2, whichever is
relevant, shall not imply any transfer of title to the Satellite to ARIANESPACE.
In case of Launch Failure or Partial Failure, the rights of ARIANESPACE shall be
the same as those of any entity(ies) who could cover risks related to the launch
of the Satellite. Especially and not limitatively, in circumstances where
salvage can be performed, ARIANESPACE will be entitled to a share in any salvage
value remaining in any portion of the Satellite for which a payment has been due
by ARIANESPACE to CUSTOMER and will negotiate the disposition of the Satellite
if transfer of title has been requested.

 

  4.3.5 In the event that, after application of the above Sub-paragraph 4.3.2,
due to a Launch Failure, the Satellite is placed into commercial operation
and/or is sold, leased or otherwise transferred, ARIANESPACE shall be entitled
to a share of any resulting revenues and/or payments, as shall be negotiated and
agreed upon promptly, taking into account the conditions peculiar to such
commercial operation, but in no case shall any shared amount exceed the
Guarantee Amount or Elected Amount, whichever is relevant.

 

  4.3.6 There shall not be any cover for Launch Failure or Partial Failure and
consequently the provisions of the above Sub-paragraph 4.3.2 shall not apply, in
any of the following cases:

 

Commercial in Confidence

 

Page 15



--------------------------------------------------------------------------------

  4.3.6.1 If CUSTOMER does not notify in writing ARIANESPACE of any event that
would entitle CUSTOMER to any right under this Paragraph 4.3 before the first to
occur of any of the THREE (3) following events;

 

  (i) the day the Satellite is put into commercial operation,

 

  (ii) the SIXTIETH (60th) day following the date of station acquisition of the
Satellite,

 

  (iii) the NINETIETH (90th) day at zero hour following the date of the Launch.

Notwithstanding the foregoing, an extension of the periods hereabove might be
obtained upon request from CUSTOMER if both of the following conditions occur:

 

  (a) the launching does not conform to the specifications of the D.C.I. and the
Satellite reached its final positioning such that it cannot be determined that a
Launch Failure or Partial Failure has occurred and;

 

  (b) CUSTOMER’s request for extension is received before the first of the THREE
(3) events specified above.

In no event shall such extension extend beyond the ONE HUNDRED AND EIGHTIETH
(180th) day following the date of the Launch.

and/or

 

  4.3.6.2 if the Launch Failure or the Partial Failure is caused by, or results
from one or more of the following events

 

  A War, hostile or warlike action in time of peace or war, including action in
hindering, combating or defending against an actual, impending or expected
attack by (a) any government or sovereign power (de jure or de facto), or
(b) any authority maintaining or using a military, naval or air force, or (c) a
military, naval or air force, or (d) any agent of any such government, power,
authority or force;

 

  B any anti-satellite device, or device employing atomic or nuclear fission
and/or fusion, or device employing laser or directed energy beams;

 

  C insurrection, strikes, riots, civil commotion, rebellion, revolution, civil
war, usurpation or action taken by a government authority in hindering,
combating or defending against such an occurrence whether there be a declaration
of war or not;

 

  D confiscation by order of any government or governmental authority or agent
(whether secret or otherwise), or public authority;

 

  E nuclear reaction, nuclear radiation, or radioactive contamination of any
nature, whether such loss or damage be direct or indirect, except for radiation
naturally occurring in the space environment;

 

  F willful or intentional acts of CUSTOMER designed to cause loss or failure of
the Satellite;

 

  G electromagnetic or radio frequency interference, except for physical damage
to the Satellite resulting from such interference and except for interference
naturally occurring in the space environment.

 

  H any act of one or more persons, whether or not agents of a sovereign power,
for political or terrorist purposes and whether the loss or damage resulting
therefrom is accidental or intentional.

 

Commercial in Confidence

 

Page 16



--------------------------------------------------------------------------------

  I any unlawful seizure or wrongful exercise of control of the Satellite made
by any person or persons acting for political or terrorist purposes whether the
loss or damage resulting therefrom is accidental or intentional.

 

Commercial in Confidence

 

Page 17



--------------------------------------------------------------------------------

ARTICLE 5 - CUSTOMER’S TECHNICAL COMMITMENTS

 

5.1 CUSTOMER, subject to applicable laws and the necessary U.S. Export
Authorizations, shall fulfill the Technical Commitments set forth in Parts 1 and
3 of Annex 1 to this Agreement including, without limitation, delivery of the
Satellite to the Launch Base within the time limits consistent with the launch
schedule set forth herein, being agreed that any CUSTOMER’s delays or default in
the performance of its Technical Commitments due to any applicable laws and/or
U.S. Export Authorizations restrictions shall be treated as a postponement
requested by CUSTOMER as set forth in accordance with Article 11.2, provided,
however, that payments shall be suspended in accordance with Article 11.4 of
this Agreement if the postponement is beyond the reasonable control and without
the fault or negligence of CUSTOMER.

 

5.2 CUSTOMER shall promptly notify ARIANESPACE in writing of any event learned
by CUSTOMER that at the time is reasonably likely to cause a delay in the launch
schedule not attributable to ARIANESPACE.

 

Commercial in Confidence

 

Page 18



--------------------------------------------------------------------------------

ARTICLE 6 - LAUNCH SCHEDULE

 

6.1 The Launch of the Satellite shall take place during the following Launch
Period:

[***]

 

6.2 ARIANESPACE hereby represents, warrants and confirms to CUSTOMER, as of the
effective date of the Agreement, and to the best knowledge and information of
ARIANESPACE, that the Launch Vehicle and the Third Party Customer satellite will
be available and transported to the Launch Base on a schedule consistent with
the timely performance of the Launch.

 

6.3 Taking into account available Launch Opportunity(ies), the Launch Slot
within the Launch Period shall be determined by mutual agreement of the Parties
no later than SIX (6) months prior to the first day of the Launch Period.

 

6.4 Based on a proposal made by ARIANESPACE, by mutual agreement of the Parties,
the Launch Day within the Launch Slot shall be determined, no later than THREE
(3) months prior to the first day of the Launch Slot.

 

6.5 Based on a proposal made by ARIANESPACE, by mutual agreement of the Parties,
the Launch Window set forth in Sub-paragraph 2.3 of Part 1 to Annex 1 to this
Agreement shall be determined no later than the Final Mission Analysis Review.

 

6.6 In the event that, for any reason whatsoever, the Parties fail to agree upon
the Launch Slot within the Launch Period, the Launch Day or the Launch Window,
ARIANESPACE shall determine in a commercially reasonable manner said Launch
Slot, Launch Day, or Launch Window taking into account the available Launch
Opportunity(ies) and the requirements and respective interests of CUSTOMER and
ARIANESPACE and any of the Third Party Customer(s) of ARIANESPACE, provided,
however, that ARIANESPACE shall guarantee that at least one Launch Slot shall be
available to CUSTOMER within the Launch Period.

 

6.7 [***]

 

6.8 [***]

 

6.9 [***]

 

Commercial in Confidence

 

Page 19



--------------------------------------------------------------------------------

ARTICLE 7 - COORDINATION BETWEEN ARIANESPACE AND CUSTOMER

 

7.1 CUSTOMER and ARIANESPACE shall each designate a program director
(hereinafter “Program Director”) no later than TWO (2) months after the
execution of this Agreement for purposes of coordinating the performance of each
Parties’ obligations under this Agreement.

 

7.2 The Program Directors shall supervise and coordinate the performance of the
Services and the Technical Commitments of the respective Parties within the
Launch schedule set forth herein.

 

7.3 Each Program Director shall have sufficient powers to be able to settle any
technical issues that may arise during the performance of this Agreement, as
well as any day-to-day management issues.

 

7.4 A Party may replace its Program Director by prior written notice to the
other Party, signed by an authorized official, indicating the effective date of
designation of the new Program Director.

 

Commercial in Confidence

 

Page 20



--------------------------------------------------------------------------------

ARTICLE 8 - REMUNERATION

 

8.1 The remuneration of ARIANESPACE for the provision of Launch Services under
this Agreement for a Satellite of a mass of 6,100 kg (without adapter) is a firm
and fixed price as follows:

 

  8.1.1 Basic Launch Services and General Range Support (GRS) price

ONE HUNDRED EIGHTEEN MILLION FIVE HUNDRED THOUSAND United States Dollars (US$
118,500,000)

 

  8.1.2 Launch Risk Guarantee

 

  8.1.2.1 Purchase of the Refund Option pursuant to Sub-paragraph 4.3.1.1 of
Article 4 of this Agreement

Should CUSTOMER purchase the Refund Option, the price(s) mentioned in the above
Sub-paragraph 8.1.1 shall be increased by the amount obtained by multiplying the
said price(s) by [***]. This amount shall not be refundable. Therefore, if
CUSTOMER has not exercised the Refund Option by L minus SIX (6) months in
accordance with sub 4.3.2 of Article 4 hereof, ARIANESPACE shall be entitled to
keep the said amount.

 

  8.1.2.2 Exercise of the Refund Option pursuant to Sub-paragraph 4.3.1.2 of
Article 4 of this Agreement

Should CUSTOMER exercise the Refund Option, the price(s) mentioned in the above
Sub-paragraph 8.1.1 shall be increased by the amount obtained by multiplying the
said price by [***], which amount shall be in addition the amount mentioned in
Sub-paragraph 8.1.2.1 above.

 

  8.1.3 Commencing with the effective date of this Agreement, and up to L minus
EIGHT (8) months, CUSTOMER may vary the Satellite mass by a maximum total mass
of [***] kg. Any increase in mass shall be subject to an increase in the firm
fixed amount stated in Sub-paragraph 8.1.1 above of [***] for each kilogram that
the Satellite mass is increased. Such amount is based on a Launch to occur in
the 2012 calendar year and varies on a calendar year basis in the same
proportion as the average of the price of the Associated Services listed in the
Part 5 of the Annex 1 to this Agreement, unless the Launch Service has been
extended beyond calendar year 2012 for reasons attributable to ARIANESPACE.

 

8.2 The firm fixed price, if any, for Associated Services assumes, that the
Launch will be performed within calendar year [***]. Should the Launch Period or
Launch Slot assigned to CUSTOMER under Article 11 of this Agreement extend
beyond calendar year [***] other than for reasons attributable to ARIANESPACE,
the then catalogue price for the relevant year will apply to any and all
Associated Services other than those included in the GRS that will not have been
performed by the date of request for any such postponement and any and all
Associated Services that would have to be performed again as a consequence of
any such Launch postponement.

 

8.3 All prices, expenses, and charges set forth in this Agreement shall be free
from any and all taxes and other duties of any French tax authority and/or the
tax authority of any country or jurisdiction where work is performed by
ARIANESPACE, in relation to the Services. ARIANESPACE will fully indemnify
CUSTOMER for any such taxes and duties that nonetheless become the obligation of
CUSTOMER or any of its Associates or Affiliates.

 

Commercial in Confidence

 

Page 21



--------------------------------------------------------------------------------

ARTICLE 9 - PRICE ESCALATION FORMULA

(NOT APPLICABLE)

 

Commercial in Confidence

 

Page 22



--------------------------------------------------------------------------------

ARTICLE 10 - PAYMENT FOR SERVICES

 

10.1 Payment of the remuneration under Paragraph 8.1 of Article 8 of this
Agreement shall be made in accordance with the following payment schedule (and
in the case of any revision in the Launch Schedule due to postponements by
ARIANESPACE pursuant to Article 11.3, the payment milestones shall apply to the
revised schedule):

 

  10.1.1 [***]

 

  [***]    [***]    [***]    [***] [***]    [***]    [***]    [***] [***]   
[***]    [***]    [***] [***]    [***]    [***]    [***] [***]    [***]    [***]
   [***] [***]    [***]    [***]    [***] [***]    [***]    [***]    [***] [***]
   [***]    [***]    [***] [***]    [***]    [***]    [***]

Where:

 

  L means the first day of the initial Launch Period of the Launch concerned if
no postponement has been requested by ARIANESPACE or otherwise the date obtained
by adding to the first day of the initial Launch Period of the Launch concerned
the aggregate duration of Launch Period postponement(s) requested by ARIANESPACE
for such Launch pursuant to Sub-paragraph 11.3.1.1 of Article 11 of this
Agreement or applicable as a result of Force Majeure.

 

  L* means the first day of the initial Launch Slot of the Launch concerned if
no postponement has been requested by ARIANESPACE or otherwise the date obtained
by adding to the first day of the initial Launch Slot of the Launch concerned
the aggregate duration of Launch Slot postponement(s) requested by ARIANESPACE
for such Launch pursuant to Sub-paragraph 11.3.1.1 of Article 11 of this
Agreement or applicable as a result of Force Majeure.

 

  10.1.2 The price of the Refund Option shall be paid in accordance with the
following:

 

  10.1.2.1 The price set forth in Sub-paragraph 8.1.2.1 of Article 8 of this
Agreement shall be paid at CUSTOMER’s purchase of the Refund Option pursuant to
Sub-paragraph 4.3.1.1 of Article 4 of this Agreement.

 

Commercial in Confidence

 

Page 23



--------------------------------------------------------------------------------

  10.1.2.2 In the event of exercise of the Refund Option pursuant to
Sub-paragraph 4.3.1.2, the price set forth in Sub-paragraph 8.1.2.2 of Article 8
of this Agreement shall be paid according to the following payment schedule:

 

DATE

   Percentage of the price set forth in
Sub-paragraph 8.1.2.2 of  Article 8 of
this Agreement [***]    [***]

Where:

 

  L* means the first day of the initial Launch Slot of the Launch concerned if
no postponement has been requested by ARIANESPACE or otherwise the date obtained
by adding to the first day of the initial Launch Slot of the Launch concerned
the aggregate duration of Launch Slot postponement(s) requested by ARIANESPACE
for such Launch pursuant to Sub-paragraph 11.3.1.1 of Article 11 of this
Agreement or applicable as a result of Force Majeure.

 

  10.1.3 Mass increase

If CUSTOMER increases the Satellite mass under Sub-paragraph 8.1.3 of Article 8
of this Agreement, the resulting price increase shall be due by CUSTOMER to
ARIANESPACE on the date set forth in Sub-paragraph 10.1 immediately subsequent
to the receipt by ARIANESPACE of CUSTOMER’s written request for mass variation
and shall be paid in accordance with Sub-paragraph 10.3.2.

 

10.2 Payment for Associated Services

 

  10.2.1 Payment for Associated Services ordered by CUSTOMER under Part 5 of
Annex 1 to this Agreement, for which a firm fixed price has been established,
shall be due as of the date set forth in said Part and shall be paid in
accordance with Sub-paragraphs 10.3.1 or 10.3.2 as applicable.

 

  10.2.2 Payment for Associated Services ordered by CUSTOMER under Part 5 of
Annex 1 to this Agreement, for which no total firm fixed price can be determined
in advance, shall be due on the date on which CUSTOMER terminates use of the
relevant Associated Services and shall be paid in accordance with Sub-paragraphs
10.3.1 or 10.3.2 as applicable.

 

10.3 Terms and Conditions of Payment/ARIANESPACE’s Invoices

 

  10.3.1 Where this Agreement determines a precise payment date, payment has to
be made at such date or within [***] days from receipt of ARIANESPACE’s
corresponding invoice, whichever is later, except for the first payment provided
for in Sub-paragraph 10.1.1 of Article 10 of this Agreement, for which invoice
will be presented upon EDC and paid within [***] days of EDC.

 

  10.3.2 Where the Agreement does not determine a precise payment date, payment
has to be made at the date when payment becomes due or within [***] of receipt
of ARIANESPACE corresponding invoice, whichever is later.

 

  10.3.3 ARIANESPACE invoices shall be drawn up in THREE (3) copies (one
original and two (2) copies) and sent to the same address as specified herein
for notices to CUSTOMER under Section 20.2, or to such other address as CUSTOMER
may notify ARIANESPACE in writing.

The method for calculating the amount of each invoice shall be shown clearly.

 

  10.3.4

Payments shall be made to the account(s) designated on the relevant invoice by
bank transfer with SWIFT notice to be sent by CUSTOMER to ARIANESPACE

 

Commercial in Confidence

 

Page 24



--------------------------------------------------------------------------------

 

upon its receipt from the issuing bank. ARIANESPACE shall be responsible for
SWIFT notice expenses. Each SWIFT notice shall clearly state the value date
which shall be the date stated in sub paragraph 10.1, as applicable, and the
bank through which the funds will be made available to the receiving bank or its
correspondent.

Payment shall be effective as of the date on which the amount of the ARIANESPACE
invoice is noted as debited on the SWIFT notice from the issuing bank.

 

  10.3.5 CUSTOMER’s payment(s) shall be made in U.S. Dollars and in the
amount(s) corresponding to the applicable Payment Milestone identified in the
invoice from ARIANESPACE, and shall be exclusive of any and all taxes, duties,
or withholdings that may be imposed in the Country of CUSTOMER and the Country
from which they are paid.

 

  10.3.6 [***]

 

  10.3.7 In addition, in the event that an invoice is submitted by Arianespace
that is not due, for example as a result of schedule changes, such payment will
be made no later than [***] after the later date on which it would actually be
due.

 

  10.3.8 For the avoidance of doubt, references in this AGREEMENT to “payments
made by CUSTOMER,” or the like, shall also include payments made on behalf of
CUSTOMER, [***].

 

10.4 Late Payment

In the event of late payment, CUSTOMER shall pay ARIANESPACE interest on such
late payment at the Base Rate per annum from and including the date due to but
excluding the date made. The computation of interest for late payments shall be
based on a year of 360 days.

In the event that such late payment has not been cured by CUSTOMER within [***]
after receipt of a written ARIANESPACE notice to such effect, ARIANESPACE shall
be entitled to suspend any and all of its activities in preparation of the
Launch and to reschedule the Launch under Sub-paragraph 11.3.2 of Article 11 of
this Agreement.

 

Commercial in Confidence

 

Page 25



--------------------------------------------------------------------------------

ARTICLE 11 - LAUNCH POSTPONEMENTS

 

11.1 Each postponement of the Launch Period, the Launch Slot, the Launch Day or
the Launch Time, for whatever reason, shall, for each particular Launch under
this Agreement, be governed solely by the terms and conditions provided in this
Article 11. Except as otherwise expressly provided in this Agreement, the
Parties hereto expressly waive, renounce, and exclude any and all rights and
remedies that may arise at law or in equity with respect to postponements that
are not stated in this Article 11 or elsewhere in this Agreement, including, but
not limited to, any right to seek consequential, special, incidental or punitive
damages.

 

11.2 Postponements requested by CUSTOMER

 

  11.2.1 CUSTOMER shall have the right for any reason whatsoever to postpone the
Launch Period and, once determined, the Launch Slot or the Launch Day. The
CUSTOMER’s written notice for postponement shall indicate the new requested
Launch Period, Launch Slot or Launch Day, as the case may be.

 

  11.2.1.1 If the CUSTOMER’s written request relates to a Launch Period or a
Launch Slot postponement, ARIANESPACE shall inform CUSTOMER within TWO (2) weeks
of receipt of such request whether a Launch Opportunity exists within the Launch
Period or the Launch Slot requested, or will propose a new Launch Period or
Launch Slot. CUSTOMER shall have THIRTY (30) days following receipt of
ARIANESPACE’s proposal to consent thereto in writing.

 

  11.2.1.2 If the CUSTOMER’s written request relates to a Launch Day
postponement, the choice of a new Launch Day shall be made by mutual agreement
of the Parties, taking into account (i) the technical needs and interests of
CUSTOMER and ARIANESPACE and any of the Third Party Customer(s) of ARIANESPACE,
(ii) the time necessary for the revalidation of the launch assembly complex
consisting of the Launch Vehicle, the Launch Base (ELA) and the payload
preparation assembly (EPCU) and (iii) meteorological forecasts.

 

  11.2.1.3 Any postponements by CUSTOMER of the Launch Time within the Launch
Window may only be requested during the countdown period. In the event that
CUSTOMER has requested such postponement and technical reasons, including,
without limitation, those relating to any Third Party Customer(s) of
ARIANESPACE, or meteorological reasons prevent ARIANESPACE from performing the
Launch in the Launch Window opening during the Launch Day, the postponement
shall be considered to be a postponement of the Launch Day.

 

  11.2.1.4 In the event of a postponement requested by CUSTOMER, the CUSTOMER
will be re-sequenced to the next available Launch Opportunity, taking into
account the commercial requirements and interests of CUSTOMER.

 

  11.2.1.5 In the event that the aggregate duration of all postponements
requested by CUSTOMER for the Launch under this Agreement exceeds [***], the
Launch Services price shall be renegotiated by the Parties on a fair and
reasonable basis.

 

Commercial in Confidence

 

Page 26



--------------------------------------------------------------------------------

11.3 Postponements requested by ARIANESPACE

Any and all postponements requested by ARIANESPACE shall be subject to Article
11.4 and Article 18.3 of this Agreement.

 

  11.3.1 ARIANESPACE shall have the right to postpone a Launch, for the
following reasons:

 

  11.3.1.1 Postponement of Launch Period and Launch Slot

 

  a) ARIANESPACE or its Associates encounter adverse technical problems that
prevent the Launch from taking place under satisfactory conditions of safety or
reliability.

 

  b) ARIANESPACE cannot perform the Launch as a Double Launch for any reason
related to the co-passenger.

 

  c) ARIANESPACE is obligated to perform replacement launch(es), or to launch
Scientific Satellite(s) whose mission(s) may be degraded in the event of
postponement.

 

  d) ARIANESPACE postpones the launch(es) due to postponement(s) by ARIANESPACE,
of satellite(s) having an earlier Launch Period or Launch Slot than CUSTOMER’s
Satellite(s), for the reasons set forth in a) and c) as applied to such other
satellite(s).

 

  11.3.1.2 Postponement of Launch Day within the Launch Slot and/or Launch Time
within the Launch Window

 

  a) For any of the reasons listed in Sub-paragraph 11.3.1.1 a), b), c) and d)
above.

 

  11.3.1.3 The Parties shall determine by mutual agreement a new Launch Period
and/or a new Launch Slot as near as possible to the postponed one, [***] by
applying the following criteria in the order listed below:]

 

  1) Launch Rank of CUSTOMER’s Satellite [***];

 

  2) date of signature of this Agreement [***];

[***]

[***]

[***]

 

  11.3.2 Any postponement by ARIANESPACE of the Launch Period, Launch Slot,
Launch Day, Launch Window, or Launch Time due to CUSTOMER’s non-fulfillment of
its obligations under this Agreement making the Launch impossible within the
Launch Period, Launch Slot, or during Launch Window of the Launch Day, or at the
Launch Time, as determined by mutual agreement of the Parties, shall be
considered to be requested by CUSTOMER in accordance with Paragraph 11.2 above
as of the date of ARIANESPACE’s decision to postpone the Launch.

 

11.4 Any postponement by ARIANESPACE shall modify the Payment Milestone Schedule
such that the payment date set forth in Paragraph 10.1 of Article 10 of this
Agreement shall be extended on a day-to-day basis for the length of the delay
and then resumed with all remaining payments postponed by the amount of the
delay.

 

Commercial in Confidence

 

Page 27



--------------------------------------------------------------------------------

ARTICLE 12 - RIGHT OF OWNERSHIP AND CUSTODY

 

12.1 The obligations of ARIANESPACE under this Agreement are strictly limited to
the Services, and CUSTOMER acknowledges and agrees that at no time shall it have
any right of ownership of, any other right in, or title to, the property that
ARIANESPACE shall use in connection with the Launch, or shall place at
CUSTOMER’s disposal for the purpose of this Agreement, including, without
limitation, the Launch Vehicle and the Launch Base of ARIANESPACE. Said property
shall at all times be considered to be the sole property of ARIANESPACE.

 

12.2 ARIANESPACE acknowledges and agrees that at no time shall it have any right
of ownership, or any other right in, or title to, the property that CUSTOMER
shall use for the Launch and the interface test(s), including, without
limitation, the Satellite and all equipment, devices and software to be provided
by CUSTOMER on the Launch Base in order to prepare the Satellite for Launch.
Said property shall at all times be considered to be the sole property of
CUSTOMER.

 

12.3 At all times during the performance by the Parties of this Agreement, each
Party shall be deemed to have full custody and possession of its own property.

 

Commercial in Confidence

 

Page 28



--------------------------------------------------------------------------------

ARTICLE 13 - REPLACEMENT LAUNCH

 

13.1 Terms

 

  13.1.1 CUSTOMER is entitled to request a Replacement Launch from ARIANESPACE
in the event that, following the Launch, either the Launch Mission or the
Satellite Mission has not been accomplished for any reason whatsoever.
Replacement Launch Services are subject to the conditions set forth in this
Article 13. Any and all other rights and remedies of CUSTOMER relating to a
Replacement Launch are excluded whatever their nature.

 

  13.1.2 CUSTOMER shall be entitled to have a Launch Slot for a Replacement
Launch allocated to it by ARIANESPACE within [***] following the month
ARIANESPACE has received a written request for Replacement Launch. Should
CUSTOMER request a Launch Period beyond such [***] period, ARIANESPACE shall
allocate the nearest Launch Opportunity, provided however that in no way shall
the Launch Period requested by CUSTOMER extend beyond the [***] period following
the date of request for a Replacement Launch.

 

  13.1.3 The written request for a Replacement Launch shall be received by
ARIANESPACE no later than the last day of the second month following the month
in which the cause of the failure of either the Launch Vehicle Mission or the
Satellite Mission has been established, but in no event later than, in the case
of a Satellite Mission failure, TWENTY-SEVEN (27) months following the date of
Launch.

The written request for a Replacement Launch shall indicate the Launch Period
requested by CUSTOMER within one of the periods specified in Sub-paragraph
13.1.2 above. It is understood that the replacement Satellite and all equipment,
devices and software to be made available by CUSTOMER on the Launch Base in
order to make the replacement Satellite ready for Launch shall be made available
to ARIANESPACE pursuant to the schedule of Part 3 of Annex 1 to this Agreement.

 

  13.1.4 ARIANESPACE shall inform CUSTOMER, within the month following receipt
of CUSTOMER’s request for a Replacement Launch, whether or not a Launch
Opportunity exists within the requested Launch Period and, in any event, shall
allocate a Launch Slot to CUSTOMER, the first day of which shall be before the
expiration of the [***] period specified in Sub-paragraph 13.1.2 of Article 13
of this Agreement if the Launch Period requested by CUSTOMER is within that
[***] period; otherwise ARIANESPACE shall allocate to CUSTOMER the nearest
existing Launch Opportunity. The date allocated shall not begin earlier than the
first day of the Launch Period requested by CUSTOMER.

 

  13.1.5 The replacement Satellite shall be in accordance with the interface
control document (DCI) governing CUSTOMER’s Satellite.

 

13.2 General conditions

The remuneration for Replacement Launch Services shall be the then applicable
price pursuant to the ARIANESPACE pricing policy for a Launch on the date of the
Replacement Launch.

 

Commercial in Confidence

 

Page 29



--------------------------------------------------------------------------------

The remuneration for Associated Services associated with the Replacement Launch
shall be the applicable price for a Launch to take place within the calendar
year of the Replacement Launch.

The payment schedule shall provide for the payment of the entire price for
Replacement Launch Services prior to said Replacement Launch.

The Replacement Launch shall form the subject of a separate launch services
agreement substantially in the form of this Agreement.

 

Commercial in Confidence

 

Page 30



--------------------------------------------------------------------------------

ARTICLE 14 - ALLOCATION OF POTENTIAL LIABILITIES AND RISKS

 

14.1 Allocation of risks for damage caused by one Party and/or its Associates to
the other Party and/or its Associates

 

  14.1.1 Due to the particular nature of the Services, except in the event of
willful misconduct of either Party or their Associates, the Parties agree that
any liability of ARIANESPACE or of CUSTOMER arising from the defective, late, or
non-performance of ARIANESPACE’s Services and CUSTOMER’s technical obligations
under this Agreement is, in all circumstances, including termination of this
Agreement or a Launch under this Agreement, strictly limited to the liability
expressly provided for in this Agreement. Except as provided in this Agreement
and except in the event of willful misconduct , the Parties hereto expressly
waive, renounce, and exclude any and all rights and remedies that may arise at
law or in equity with respect to the Services, including, but not limited to,
any right to seek consequential, special, incidental or punitive damages.

 

  14.1.2 Each Party shall bear any and all loss of or damage to physical
property and any bodily injury (including death) and all consequences, whether
direct or indirect, of such loss, damage or bodily injury (including death),
and/or of a Launch Mission failure and/or of a Satellite Mission failure, which
it or its Associates may sustain, directly or indirectly, arising out of or
relating to this Agreement or the performance of this Agreement. Each Party
irrevocably agrees to a no-fault, no-subrogation, inter-party waiver of
liability, and waives the right to make any claims or to initiate any
proceedings whether judicial, arbitral, or administrative on account of any such
loss, damage or bodily injury (including death) and/or Launch Mission failure
and/or Satellite Mission failure against the other Party or that other Party’s
Associates arising out of or relating to this Agreement for any reason
whatsoever.

The provisions above exclude, without limitation, any liability of ARIANESPACE
or its Associates for any loss or damages to CUSTOMER or its Associates,
resulting from the intentional destruction of the Launch Vehicle and the
Satellite in furtherance of launch range safety measures.

Each Party agrees to bear the financial and any other consequences of such loss,
damage or bodily injury (including death) and/or of a Launch Mission failure
and/or a Satellite Mission failure which it or its Associates may sustain,
without recourse to the other Party or the other Party’s Associates.

 

  14.1.3 Each Party shall take all necessary and reasonable steps to foreclose
claims for loss, damage or bodily injury (including death) by any participant
involved in Launch activities. Each Party shall require its Associate(s) to
agree to a no-fault, no-subrogation, inter-party waiver of liability and
indemnity for loss, damage or bodily injury (including death) its Associates
sustain identical to the Parties’ respective undertakings under this Article 14.
Furthermore, ARIANESPACE shall require all Third Party Customer(s) of
ARIANESPACE entering into launch services agreements with ARIANESPACE to agree
to the inter-party waiver and indemnities set forth in this Article 14.

 

  14.1.4

In the event that one or more Associates of a Party shall proceed against the
other Party and/or that Party’s Associates as a result of such loss, damage or
bodily injury (including death) and/or Launch Mission failure and/or Satellite
Mission failure, the first Party shall indemnify, hold harmless, dispose of any

 

Commercial in Confidence

 

Page 31



--------------------------------------------------------------------------------

 

claim, and defend, when not contrary to the governing rules of procedure, the
other Party and/or its Associates, as the case may be, from any liability, cost
or expense, including attorneys’ fees, on account of such loss, damage or bodily
injury (including death) and/or Launch Mission failure and/or Satellite Mission
failure, and shall pay all costs and expenses and satisfy all judgments and
awards which may imposed on or rendered against that other Party and or its
Associates.

 

  14.1.5 Notwithstanding any provision of this Agreement to the contrary, any
waiver, release, assumption of responsibility or agreement to hold harmless and
indemnify herein shall not apply to claims for loss of or damage to physical
property and any bodily injury (including death) and all consequences, whether
direct or indirect, of such loss, damage or bodily injury (including death)
resulting from willful misconduct of the Parties or their Associates.

 

14.2 Loss or Damage or bodily injury caused or sustained by any Third Party
Customer(s) of ARIANESPACE or its (their) Associates

 

  14.2.1 Each Party shall bear any and all loss of or damage to property and any
bodily injury (including death) and all consequences, whether direct or
indirect, of such loss, damage or bodily injury (including death) and/or Launch
Mission failure and/or Satellite Mission failure, which it or its Associates may
sustain, that is caused, in any way, by (a) Third Party Customer(s) of
ARIANESPACE or its (their) Associates, directly or indirectly, arising out of or
relating to the performance of this Agreement and/or the launch services
agreement signed by ARIANESPACE with such Third Party Customer(s) of
ARIANESPACE.

 

  14.2.2 CUSTOMER hereby irrevocably agrees to a no-fault, no-subrogation,
inter-party waiver of liability and waives the right to make any claims or to
initiate any proceedings whether judicial, arbitral, administrative or otherwise
on account of any such loss, damage or bodily injury (including death) and/or
Launch Mission failure and/or Satellite Mission failure against Third Party
Customer(s) of ARIANESPACE, and/or ARIANESPACE and/or their respective
Associates for any reason whatsoever.

CUSTOMER agrees to bear the financial and any other consequences of such loss,
damage or bodily injury (including death) and/or Launch Mission failure and/or
Satellite Mission failure caused in any way by any Third Party Customer(s) of
ARIANESPACE or its (their) Associates without recourse against the Third Party
Customer(s) of ARIANESPACE and/or ARIANESPACE and/or their respective
Associates.

In the event that one or more of CUSTOMER’s Associate(s) proceed against the
Third Party Customer(s) of ARIANESPACE and/or ARIANESPACE and/or their
respective Associates as a result of any loss, damage or bodily injury
(including death) and/or Launch Mission failure and/or Satellite Mission failure
caused in any way to it by such Third Party Customer(s) of ARIANESPACE or its
(their) Associates, CUSTOMER shall indemnify, hold harmless, dispose of any
claim and defend, when not contrary to the governing rules of procedure, such
Third Party Customer(s) of ARIANESPACE, and/or ARIANESPACE and/or their
respective Associates from any liability, cost or expense, including attorneys’
fees, on account of such loss, damage or bodily injury (including death) and/or
Launch Mission failure and/or Satellite Mission failure, and shall pay all costs
and expenses and satisfy all judgments and awards which may be imposed on or
rendered against the Third Party Customer(s) of ARIANESPACE and/or ARIANESPACE,
and/or their respective Associates.

 

  14.2.3

Arianespace shall cause its Third Party Customer(s) to take all necessary and
reasonable steps to foreclose claims for loss, damage or bodily injury

 

Commercial in Confidence

 

Page 32



--------------------------------------------------------------------------------

 

(including death) by any of its Associates. Arianespace shall cause its Third
Party Customer(s) to require its Associate(s) to agree to a no-fault,
no-subrogation, inter-party waiver of liability and indemnity for loss, damage
or bodily injury (including death) its Associates sustain identical to the
Parties’ respective undertakings under this Article 14. Furthermore, ARIANESPACE
shall require all Third Party Customer(s) of ARIANESPACE entering into launch
services agreements with ARIANESPACE to agree to the inter-party waiver and
indemnities set forth in this Article 14. 1

 

  14.2.4 In the event that any Third Party Customer(s) of ARIANESPACE and/or its
(their) Associates proceed against CUSTOMER and/or its Associates as a result of
any loss, damage or bodily injury (including death) and/or launch mission
failure and/or satellite mission failure caused in any way by CUSTOMER and/or
its (their) Associates, directly or indirectly, arising out of or relating to
the performance of this Agreement and/or the agreement signed by ARIANESPACE
with such Third Party Customer(s) of ARIANESPACE, ARIANESPACE shall indemnify,
hold harmless, dispose of any claim and defend, when not contrary to the
governing rules of procedure, CUSTOMER and/or its Associates from any liability,
cost or expense, including attorney’s fees, on account of such loss, damage or
bodily injury (including death), and/or Launch Mission failure and/or Satellite
Mission failure, and shall pay all costs and expenses and satisfy all judgments
and awards which may be imposed or rendered against CUSTOMER and/or its
Associates.

 

14.3 Reserved.

 

14.4 Liability for damages suffered by Third Parties

 

  14.4.1 Except in the event of liability for property loss or damage and bodily
injury that Third Parties may sustain and that is caused by the Launch Vehicle,
and/or the Satellite, and/or the satellite of any Third Party Customer(s) of
ARIANESPACE and/or their components or any part thereof or is otherwise caused
by the Launch as specified under Article 15, each Party shall be solely and
entirely liable for all loss, damage or bodily injury (including death)
sustained, whether directly or indirectly, by any Third Party, which is caused
by such Party or its Associates arising out of or relating to the performance by
such Party of this Agreement.

 

  14.4.2 In the event of any proceeding, whether judicial, arbitral,
administrative or otherwise, by a Third Party against one of the Parties or its
Associates on account of any loss, damage or bodily injury (including death),
caused by the other Party, its property or its Associates or its (their)
property, whether directly or indirectly the latter Party shall indemnify and
hold harmless the former Party and/or the former Party’s Associates, as the case
may be, and shall advance any funds necessary to defend their interests.

 

14.5 Infringement of industrial property rights of Third Parties

 

  14.5.1

ARIANESPACE shall indemnify and hold CUSTOMER harmless with respect to any
damage, cost, and expense resulting from an infringement or claim of
infringement of patent rights or any other industrial or intellectual property
rights of any third party which may arise from CUSTOMER’s use of ARIANESPACE’s
Services, including, without limitation, the use of any and all products,
processes, articles of manufacture, supporting equipment, facilities, and
services by ARIANESPACE in connection with said Services; provided however, that
this indemnification shall not apply to an infringement of rights

 

Commercial in Confidence

 

Page 33



--------------------------------------------------------------------------------

 

as set forth above that have been mainly caused by an infringement of a right of
a third party for which CUSTOMER is liable pursuant to Sub-paragraph 14.5.2 of
Article 14 of this Agreement.

 

  14.5.2 CUSTOMER shall indemnify and hold ARIANESPACE harmless with respect to
any damage, cost, and expense resulting from an infringement or claim of
infringement of the patent rights or any other industrial or intellectual
property rights of any third party arising out of or relating to CUSTOMER with
respect to the design or manufacture of the Satellite, or ARIANESPACE’s
compliance with specifications furnished by CUSTOMER with respect to the Launch
Mission and the Satellite Mission.

 

  14.5.3 The rights to indemnification provided hereunder shall be subject to
the following conditions:

 

  14.5.3.1 The Party seeking indemnification shall promptly advise the other
Party of the filing of any suit, or of any written or oral claim against it,
alleging an infringement of any third party’s rights, which it may receive
relating to this Agreement.

 

  14.5.3.2 The Party seeking indemnification shall not make any admission, nor
shall it reach a compromise or settlement, without the prior written approval of
the other Party, which approval shall not be unreasonably withheld or delayed.

 

  14.5.3.3 The Party required to indemnify, defend and hold the other harmless
shall assist in and shall have the right to assume, when not contrary to the
governing rules of procedure, the defense of any claim or suit or settlement
thereof, and shall pay all reasonable litigation and administrative costs and
expenses, including legal counsel fees and expenses, incurred in connection with
the defense of any such suit, shall satisfy any judgments rendered by a court of
competent jurisdiction in such suits, and shall make all settlement payments.

 

  14.5.3.4 The Party seeking indemnification may participate in any defense at
its own expense, using counsel reasonably acceptable to the Party required to
indemnify, provided that there is no conflict of interest and that such
participation does not otherwise adversely affect the conduct of the
proceedings.

 

  14.5.4 In the event that ARIANESPACE, with respect to the Launch, and
CUSTOMER, with respect to the Satellite, shall be the subject of the same court
action or the same proceedings based on alleged infringements of patent rights
or any other industrial or intellectual property rights of a third party
pursuant to both Sub-paragraphs 14.5.1 and 14.5.2 hereof, ARIANESPACE and
CUSTOMER shall jointly assume the defense and shall bear all damages, costs and
expenses pro rata according to their respective liability. In the event of any
problems in the implementing the pro rata allocation of the amounts referred to
in the immediately preceding sentence, the Parties shall undertake in good faith
to resolve such problems.

 

  14.5.5 Neither Party’s execution or performance of this Agreement grants any
rights to or under any of either Party’s respective patents, proprietary
information, and/or data, to the other Party or to any third party, unless such
grant is expressly recited in a separate written document duly executed by or on
behalf of the granting Party.

 

Commercial in Confidence

 

Page 34



--------------------------------------------------------------------------------

ARTICLE 15 - INSURANCE

 

15.1 ARIANESPACE shall, for any particular Launch under this Agreement, take out
an insurance policy at no cost to CUSTOMER, to protect itself and CUSTOMER
against liability for property loss or damage and bodily injury that Third
Parties may sustain and that is caused by the Launch Vehicle, and/or the
Satellite, and/or the satellite of any Third Party Customer(s) of ARIANESPACE
and/or their components or any part thereof. Such insurance policy shall name as
additional insureds:

 

  1) The Government of France and the Government of the United Kingdom.

 

  2) The Centre National d’Etudes Spatiales “C.N.E.S.” and any launching state
as such term is defined in the Convention on International Liability for Damage
Caused by Space Objects of 1972.

 

  3) The auxiliaries of any kind, whom ARIANESPACE and/or the C.N.E.S. would
call for in view of the preparation and the execution of the launching
operations.

 

  4) The European Space Agency “E.S.A.” but only in its capacity as owner of
certain facility and/or outfits located at the Centre Spatial Guyanais in Kourou
and made available to ARIANESPACE and/or the C.N.E.S for the purpose of the
preparation and the execution of the launches.

 

  5) The firms, who have participated in the design and/or in the execution
and/or who have provided the components of the Launch Vehicle, of its support
equipment including propellants and other products either liquid or gaseous
necessary for the functioning of the said Launch Vehicle, their contractors,
sub-contractors and suppliers.

 

  6) CUSTOMER, its Affiliates, its customers or entities who have purchased or
leased a portion of the Satellite identified to ARIANESPACE prior to Launch, its
contractors and its subcontractors and each of their respective officers,
directors, legal representatives, managing director, employees, agents and
interim staff, and any Third Party Customer(s) of ARIANESPACE on whose behalf
ARIANESPACE executes the launch services as well as their co-contractors and
sub-contractors.

 

  7) Provided they act within the scope of their duties, the officers and
directors, legal representatives, managing director, employees, agents and
interim staff employed by ARIANESPACE or by any of additional insured mentioned
in the preceding sub-paragraphs from 1 to 6 (included).

 

15.2 The insurance referred to in Paragraph 15.1 shall come into effect as of
the day of the Launch concerned, and shall be maintained for a period of the
lesser of TWELVE (12) months or so long as all or any part of the Launch Vehicle
and/or the Satellite and/or the satellite of any Third Party Customer(s) of
ARIANESPACE, and/or their components remain in orbit.

 

15.3 The insurance policy shall be in the amount of [***]. ARIANESPACE shall, in
compliance with the French space law n° 2008-518 dated June 3rd, 2008), settle
all liabilities, and shall indemnify and hold CUSTOMER and its Affiliates and
the Government of the United Kingdom harmless for property damage and bodily
injury arising from the Services when caused to Third Parties by the Launch
Vehicle and/or the Satellite and/or the satellite of any Third Party Customer(s)
of ARIANESPACE and/or their components or any part thereof including during the
period provided for in Paragraph 15.2 above for any amount in excess of the
insured limits of said insurance policy. Upon expiration of the insurance in
accordance with Paragraph 15.2, CUSTOMER shall be responsible for property
damage and bodily injury caused to Third Parties by the Satellite or any part
thereof.

 

Commercial in Confidence

 

Page 35



--------------------------------------------------------------------------------

ARTICLE 16 - OWNERSHIP OF DOCUMENTS AND WRITTEN INFORMATION
CONFIDENTIALITY/PUBLIC STATEMENTS

 

16.1 Title to all documents, data, and written information furnished to CUSTOMER
by ARIANESPACE or its Associates during the performance of this Agreement shall
remain exclusively with ARIANESPACE.

 

16.2 Title to all documents, data, and written information furnished to
ARIANESPACE by CUSTOMER or its Associates during the performance of this
Agreement shall remain exclusively with CUSTOMER or with said Associates as to
their respective documents, data, and written information.

 

16.3 Each Party shall use the documents, data, and written information supplied
to it by the other Party or the other Party’s Associates solely for the
performance of this Agreement and any activities directly related thereto.

 

16.4 To the extent necessary for the performance of this Agreement, each Party
shall be entitled to divulge to its own Associates the documents, data, and
written information received from the other Party or from the other Party’s
Associates in connection herewith, provided that such receiving person shall
have first agreed to be bound by the nondisclosure and use restrictions of this
Agreement.

 

16.5 Subject to the provisions of Paragraph 16.4, neither Party shall divulge
any documents, data, or written information that it receives from the other
Party or the other Party’s Associates, and shall protect all such documents and
written information that are marked with an appropriate and valid proprietary or
confidentiality legend from unauthorized disclosure except as provided herein,
in the same manner as the receiving Party protects its own confidential
information; provided, however, that each Party shall have the right to use and
duplicate such documents, data, and written information for any Party purpose
subject to the nondisclosure requirements and use restrictions provided herein.

If the information disclosed by one Party to the other Party or by or to their
respective Associates is deemed confidential by the disclosing Party or
Associate and is verbal, not written, such verbal confidential information shall
be identified prior to disclosure as confidential and, after acceptance by and
disclosure to the receiving Party, shall be reduced to writing promptly, labeled
confidential, but in no event later than TWENTY (20) days thereafter, and
delivered to the receiving Party in accordance with this Paragraph.

 

Commercial in Confidence

 

Page 36



--------------------------------------------------------------------------------

16.6 The obligation of the Parties to maintain the confidentiality of documents,
data, and written information shall not apply to documents, data, and written
information that:

 

  •  

are not properly marked as confidential;

 

  •  

are in the public domain;

 

  •  

shall come into public use, by publication or otherwise, and due to no fault of
the receiving Party;

 

  •  

the receiving Party can demonstrate were legally in its possession at the time
of receipt;

 

  •  

are rightfully acquired by the receiving Party from third parties;

 

  •  

are commonly disclosed by ARIANESPACE or its Associates;

 

  •  

are inherently disclosed in any product or provision of any service marketed by
ARIANESPACE or its Associates;

 

  •  

are independently developed by the receiving Party;

 

  •  

are approved for release by written authorization of the disclosing Party; or

 

  •  

the receiving party becomes legally compelled to disclose (including disclosures
necessary or in good faith determined to be reasonably necessary under the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended), in which event the receiving Party shall, to the extent practicable
under the circumstances, provide the disclosing Party with written notice
thereof so that the disclosing Party may seek a protective order or other
appropriate remedy, or to allow the disclosing Party to redact such portions of
the confidential information as the disclosing Party reasonably deems
appropriate. In any such event, the receiving Party will, to the extent
practicable, disclose only such information as it reasonably determines is
legally required, and will cooperate with the disclosing Party (at the
disclosing Party’s expense) to seek proprietary treatment for any confidential
information being disclosed and that is excludable under applicable law.
CUSTOMER hereby provides notice to ARIANESPACE that CUSTOMER must disclose this
Agreement pursuant to the securities and communications laws of the United
States, and confirms that it will consider in good faith any reasonable and
timely requests for redaction from ARIANESPACE.

 

16.7 The provisions of this Article 16 shall survive the completion of
performance of Services under this Agreement and shall remain in full force and
effect until said documents, data, and written information become part of the
public domain; provided, however that each Party shall be entitled to destroy
documents, data, and written information received from the other Party, or to
return such documents, data, or written information to the other Party, at any
time after Launch.

 

16.8 This Agreement and each part hereof shall be considered to be confidential
by both Parties. Any disclosure of the same by one Party shall require the prior
written approval of the other Party, which approval shall not be unreasonably
withheld or delayed.

Except for publication of the launch manifest, either Party shall obtain the
prior written approval of the other Party only through such Party’s authorized
representative concerning the content and timing of news releases, articles,
brochures, advertisements, speeches, and other information releases concerning
the work performed or to be performed hereunder by ARIANESPACE and its
Associates. Each Party agrees to give the other Party reasonable advance notice
for review of any material submitted to the other Party for approval under this
Paragraph.

 

Commercial in Confidence

 

Page 37



--------------------------------------------------------------------------------

ARTICLE 17 - PERMITS AND AUTHORIZATIONS - GROUND STATIONS

 

17.1 ARIANESPACE shall be obligated to obtain all required licenses, permits,
authorizations, or notices of non-opposition from all national or international,
public or private authorities having jurisdiction over the Launch Vehicle and
the Launch Mission.

 

17.2 CUSTOMER shall be obligated to obtain, or cause an Associate to obtain, all
required government licenses, permits and authorizations, including the
necessary U.S. Export Authorizations, for delivery of the Satellite and all
equipment, devices and software to be provided by CUSTOMER on the Launch Base in
order to prepare the Satellite for Launch, from its country of origin to the
Launch Base, and, the use of the Satellite’s ground stations.

 

17.3 ARIANESPACE agrees to assist and support CUSTOMER and its Associates, at no
expense, with any and all administrative matters related to the importation into
French Guiana of the Satellite and all equipment, devices and software to be
provided by CUSTOMER on the Launch Base in order to prepare the Satellite for
Launch, and their storage and possible return, as well as to the entry, stay,
and departure of CUSTOMER and its Associates.

 

17.4 ARIANESPACE agrees to assist and support CUSTOMER and its Associates, at no
expense, in obtaining and maintaining a Launch and In-Orbit Insurance Policy.
ARIANESPACE, at no expense to CUSTOMER (including CUSTOMER Associates)
hereunder, shall furnish CUSTOMER (or CUSTOMER Associates, their respective
underwriters and insurers) with such information regarding the Launch Vehicle
and the Launch Mission as is requested by the insurers and as is customary and
normal to support and assist CUSTOMER (including any applicable CUSTOMER
Associates) in obtaining and maintaining a Launch and In-Orbit Insurance Policy
or making claims thereunder (or conducting investigations in support of possible
claims) including but not limited to: (i) providing a comprehensive presentation
package on the Launch Vehicle, suitable for presentation to the space insurance
brokers and underwriters; (ii) supporting all necessary associated presentations
(oral, written or otherwise), including attendance and participation in such
presentations where reasonably requested by CUSTOMER; (iii) providing on a
timely basis all reasonable and appropriate technical information, data and
documentation; and (iv) providing documentation and answers to insurer and
underwriter inquiries. Notwithstanding Article 16, CUSTOMER may disclose this
Agreement to its insurers (and others assisting with the making of claims or
conducting investigations relating thereto), provided that CUSTOMER has entered
into binding agreements with such insurers (and such others) that limit the
disclosure and use of such Agreement on terms comparable to those contained
herein.

 

Commercial in Confidence

 

Page 38



--------------------------------------------------------------------------------

ARTICLE 18 - TERMINATION BY CUSTOMER

 

18.1 [***]

 

18.2 In case of termination by CUSTOMER pursuant to Paragraph 18. 1 or in case
of termination by ARIANESPACE pursuant to Paragraph 19.1, ARIANESPACE shall be
entitled for the Launch terminated to the following:

 

  18.2.1 Termination charges depending of the date of termination as follows,
provided, however, that [***], and where applicable, ARIANESPACE shall refund to
CUSTOMER any amounts in excess of the applicable termination charge
corresponding to the date of termination. [***]:

 

[***]    [***]

[***]

[***]

[***]

[***]

[***]

  

[***]

[***]

[***]

[***]

[***]

Where:

 

  [***]

 

  [***]

 

  18.2.1.1 [***]

 

[***]    [***]

[***]

[***]

[***]

[***]

  

[***]

[***]

[***]

[***]

 

Commercial in Confidence

 

Page 39



--------------------------------------------------------------------------------

Where:

 

  P [***]

 

  C [***]

 

  18.2.2 Plus (i) any other amount(s) paid or due including, without limitation,
late payment interest due under the Agreement at the effective date of
termination, and/or (ii) the price of those Associated Services provided, at
CUSTOMER’s cost, which have actually been performed as of the date of
termination and/or (iii) the amount provided for in Sub-paragraph 8.1.2 of
Article 8 hereof.

 

  18.2.3 Termination fees are due by CUSTOMER to ARIANESPACE as of the effective
date of termination and payable within THIRTY (30) days of receipt by CUSTOMER
of the corresponding invoice from ARIANESPACE. Any amounts paid by CUSTOMER for
the Launch concerned in excess of the above termination fees shall be refunded
promptly by ARIANESPACE to CUSTOMER and in no event later than THIRTY (30) days
from the effective date of termination as provided in Article 18.1.

 

18.3 Notwithstanding the foregoing, in the event that the aggregate of all
postponements requested by ARIANESPACE under Sub-paragraph 11.3 of Article 11 of
this Agreement should result in ARIANESPACE delaying a CUSTOMER’s Launch under
this Agreement by more than [***], then CUSTOMER shall have the right to
terminate the Launch concerned (which right cannot be waived except by written
notice from CUSTOMER to ARIANESPACE, and shall not be deemed waived by any
CUSTOMER conduct), in which case ARIANESPACE shall promptly refund to CUSTOMER
all payments made by CUSTOMER for said Launch and in no event later than THIRTY
(30) days from the date of termination. [***].

However, postponements resulting from (i) Events of Force Majeure; (ii) any
damage caused by CUSTOMER and/or its Associates to the property of ARIANESPACE
and/or the property of its Associates; and/or (iii) any bodily injury (including
death) caused by CUSTOMER and/or its Associates to ARIANESPACE and/or its
Associates shall not be taken into account for the computation of the above
mentioned [***] period.

[***].

 

Commercial in Confidence

 

Page 40



--------------------------------------------------------------------------------

18.4 [***]

 

18.5 [***]

 

Commercial in Confidence

 

Page 41



--------------------------------------------------------------------------------

ARTICLE 19 - TERMINATION BY ARIANESPACE

 

19.1 Except in the case of a disputed payment under Article 10.3.6, in the event
that CUSTOMER fails to comply with its payment obligations pursuant to the
payment schedule and other payment dates set forth in this Agreement for a
Launch under this Agreement, and does not pay within THIRTY (30) days after the
date of receipt of a written notice to that effect, ARIANESPACE shall be
entitled to terminate the Launch concerned by registered letter with
acknowledgment of receipt.

 

19.2 In the event of termination by ARIANESPACE pursuant to the provisions of
this Article 19, the provisions of Paragraph 18.2 of Article 18 of this
Agreement shall apply.

 

Commercial in Confidence

 

Page 42



--------------------------------------------------------------------------------

ARTICLE 20 - MISCELLANEOUS

 

20.1 Working language

All documentation provided to CUSTOMER and all communications between the
Parties and between CUSTOMER and its Associates on the Launch Base, and between
ARIANESPACE and its Associates on the Launch Base with CUSTOMER’s personnel and
that of its Associates, shall be made in English.

 

20.2 Notices

Unless expressly provided otherwise under this Agreement, all communications and
notices to be given by one Party to the other in connection with this Agreement
shall be in writing and in the language of this Agreement and shall be sent by
registered mail, and if transmitted by fax or email, shall be confirmed by
registered letter to the following addresses (or to such address as a Party may
designate by written notice to the other Party):

 

ARIANESPACE    CUSTOMER

Boulevard de l’Europe

B.P. 177

91006 Evry-Courcouronnes Cedex

FRANCE

 

Attention: Directeur Commercial

Phone Nr.: [***]

Fax: [***]

  

11717 Exploration Lane

Germantown, Maryland 20876

USA

 

 

Attention: Jupiter Program Manager

Phone Nr.: [***]

Fax: [***]

 

With copy to:

 

Attention: [***]

Phone Nr.: [***]

Fax: [***]

 

20.3 Waiver

Waiver on the part of either ARIANESPACE or CUSTOMER of any term, provision, or
condition of this Agreement shall only be valid if made in writing and accepted
by the other Party. Said acceptance shall not obligate the Party in question to
waive its rights in connection with any other previous or subsequent breaches of
this Agreement.

 

20.4 Headings

The headings and sub-headings used in this Agreement are provided solely for
convenience of reference, and shall not prevail over the content of the Articles
of this Agreement.

 

Commercial in Confidence

 

Page 43



--------------------------------------------------------------------------------

20.5 Assignment

No Party shall be entitled to assign its rights and obligations under this
Agreement, in whole or in part, without the prior written consent of the other
Party, whose consent shall not be unreasonably withheld or delayed.

Notwithstanding the foregoing, CUSTOMER shall be entitled to assign in whole and
not in part, its rights, title, interest and to delegate all of its obligations
under this Agreement to any Affiliate or third party entity in connection with
obtaining financing or to any Affiliate or third party entity that expressly
assumes all obligations of CUSTOMER and all terms and conditions of the
Agreement, or in connection with a sale of all or substantially all of
CUSTOMER’s business whereupon the assigning CUSTOMER shall be relieved of
liability hereunder as long as CUSTOMER can demonstrate to the reasonable
satisfaction of ARIANESPACE that such Affiliate or third party is capable of
performing CUSTOMER’s obligations under the Agreement as assigned to it,
whereupon the assigning CUSTOMER shall be relieved of liability hereunder.

 

20.6 Entire Agreement and Modifications

This Agreement constitutes the entire understanding between the Parties, and
supersedes all prior and contemporaneous discussions between the Parties with
respect to the subject matter of this Agreement. Neither Party shall be bound by
the conditions, warranties, definitions, statements, or documents previous to
the execution of this Agreement, unless this Agreement makes express reference
thereto. Any actions subsequent to the execution of this Agreement undertaken
pursuant to an agreement shall be in writing and signed by duly authorized
representatives of each of the Parties, which agreement shall expressly state
that it is an amendment to this Agreement.

 

20.7 Registration of CUSTOMER’s Satellite

CUSTOMER shall be responsible to ensure that the Satellite is properly
registered by a state of registry in accordance with the Convention on
Registration of Objects Launched into Outer Space of 1974 either (i) directly,
if CUSTOMER is a state or the state designated by an international
intergovernmental organization for the purposes of registration, or (ii) if
CUSTOMER is not a state, through a state having jurisdiction and control over
CUSTOMER.

 

20.8 Counterparts

This Agreement may be signed in any number of counterparts with the same effect
as if the signature(s) on each counterpart were upon the same instrument.

 

Commercial in Confidence

 

Page 44



--------------------------------------------------------------------------------

ARTICLE 21 - APPLICABLE LAW

This Contract shall be interpreted, construed and governed, and the rights of
the Parties shall be determined, in all respects, according to the laws of the
State of New York without reference to its conflicts of laws rules other than
Section 5-1402 of the New York General Obligations Law. The provisions of the
United Nations Convention for the International Sale of Goods shall not be
applicable to this Agreement.

 

Commercial in Confidence

 

Page 45



--------------------------------------------------------------------------------

ARTICLE 22 - DISPUTE RESOLUTION

 

22.1 Any dispute, claim, or controversy between the Parties arising out of or
relating to this Contract (“Dispute”), including any Dispute with respect to the
interpretation, performance, termination, or breach of this Agreement or any
provision thereof shall be resolved as provided in this Article 22.

 

22.2 In the event of any Dispute, the Parties shall use their best efforts to
reach an amicable settlement. If an amicable settlement cannot be achieved, the
dispute shall be referred to the President of ARIANESPACE and of CUSTOMER, who
will use their best efforts to reach a settlement.

 

22.3. Either Party shall be entitled to forego or terminate prematurely the
informal dispute resolution process specified in Article 22.2 and bring suit to
settle the Dispute. Any suit brought shall be brought in any court of competent
jurisdiction in the State of New York sitting in the Borough of Manhattan, and
the Parties hereby waive any objection to that venue and that court’s exercise
of personal jurisdiction over the case. The Parties hereby irrevocably consent
to the exercise of personal jurisdiction by the state and federal courts in the
State of New York sitting in the Borough of Manhattan concerning any Dispute
between the Parties.

 

22.4 Nothing in this Agreement precludes a Party that prevails on any claim from
initiating litigation in any appropriate forum to enter or enforce a judgment
based on the court’s award on that claim.

 

22.5 Pending final resolution of any dispute (including the informal dispute
resolution process and litigation), ARIANESPACE shall, unless otherwise directed
by CUSTOMER in writing, perform all its obligations under this Agreement,
provided that CUSTOMER continues to make undisputed payments as they come due.

 

Commercial in Confidence

 

Page 46



--------------------------------------------------------------------------------

ARTICLE 23 - EFFECTIVE DATE

This Agreement shall take effect after signature by the TWO Parties.

Executed in Paris,

On April 30, 2010

In two (2) originals

 

ARIANESPACE   CUSTOMER Name: Jean-Yves Le Gall   Name: Bob Buschman Title:
Chairman and CEO   Title: Senior Vice President Date: April 30, 2010   Date:
April 30, 2010 Signature: /s/ Jean-Yves Le Gall   Signature: /s/ Bob D. Buschman

 

Commercial in Confidence

 

Page 47



--------------------------------------------------------------------------------

PART II

ANNEXES

 

Commercial in Confidence

 

Page 48



--------------------------------------------------------------------------------

LOGO [g84416ex10_1b.jpg]

JUPITER

ARIANESPACE

STATEMENT OF WORK

April 2010

Direction Commerciale – April 2010



--------------------------------------------------------------------------------

Table of contents

 

 

Part 1    LAUNCH SPECIFICATION   

1.

     General    I-1

2.

     Principal Characteristics of the Launch    I-1   2.1   

The Mission

   I-1   2.2   

Period, Slot, Day of the Launch

   I-1   2.3   

Launch Window

   I-2

3.

     Main Interfaces    I-2   3.1   

Mechanical Interfaces

   I-2   3.2   

Electrical and RF Interfaces

   I-3   3.3   

Modification to the Applicable Documents

   Part 2    ARIANESPACE TECHNICAL COMMITMENTS   

1.

     Launch Service Management    II-1

2.

     Launch Vehicle Hardware and Software Supply    II-1

3.

     Systems Engineering Support    II-3

4.

     Launch Vehicle Operations    II-4 Part 3    CUSTOMER TECHNICAL COMMITMENTS
  

1.

     General    III-1

2.

     Hardware Supply    III-1

3.

     Schedule Obligations    III-1 Part 4    DOCUMENTATION AND REVIEWS   

1.

     Documentation    IV-1   1.1   

DUA

   IV-1   1.2   

DCI

   IV-1   1.3   

Systems Engineering Documentation

   IV-1   1.4   

Documentation to be issued by AE

   IV-4   1.5   

Documentation to be issued by Customer

   IV-3

2.

     Meetings    IV-5   2.1   

Interface Meetings

   IV-5   2.2   

Launch Vehicle Production Standard Reviews

   IV-5   2.3   

Spacecraft Reviews

   IV-7   2.4   

Quality Reporting

   IV-8   2.5   

Launch Vehicle campaign meetings at the Launch Base

   IV-7 Part 5    GENERAL RANGE SUPPORT (GRS) AND OPTIONAL SERVICES   

1.

     General Range Support    V-1   1.1   

Transport Services

   V-1   1.2   

Payload Preparation Facilities

   V-2   1.3   

Communication Links

   V-4   1.4   

Analyses

   V-5   1.5   

Operations

   V-5   1.6   

Fluid Deliveries

   V-5   1.7   

Miscellaneous

   V-6   1.8   

Additional Services

   V-5

2.

     Options ordered by CUSTOMER    V-14

3.

     Additional Options available to CUSTOMER   

 

 

  - ARIANESPACE PROPRIETARY -   i



--------------------------------------------------------------------------------

Applicable documents

 

Applicable documents

The following documents form a part of this Statement of Work (SoW) and are
applicable. In the event of a conflict with any of the documents listed, the SoW
shall take precedence.

 

•  

[A] ARIANE 5 User’s Manual (MUA 5), Issue 5, Revision 0 (July 2008)

 

•  

[B] CSG safety regulations (Volume 2, Part 2) - CSG-RS-22A-CN, Issue 5, Revision
7 (June 2008)

 

•  

[C] General specification for payload dynamic models - A5-SG-0-01, Issue 4
(March 2001)

 

•  

[D] Technical specification for the payload thermal model - A4-SG-1-26, Issue 3
(October 1992)

 

•  

[E] Format for Spacecraft Environmental Test Prediction and Test Report –
Documentation for Sine Test Support, LS-SG-1000000-X-001-AE Issue 0, Revision 0
(July 2006) 1

 

•  

[F] General Specification for Radio Compatibility Analysis Input;
LS-SG-1000000-X-002-AE Edition 0, Revision 0 (October 2008)

ARIANESPACE reserves the right to modify documents [A] to [F]. Copies of any
revised pages shall be forwarded to CUSTOMER as soon as they have been approved
for implementation by the Ariane Modification Review Boards. In any case,
modification(s) to these documents, which are not part of this annex 1, and
which may affect the compatibility of the Spacecraft with the Launch System,
and/or impact the mission, will not be applicable without negotiation and prior
agreement between the Parties.

Reference documents

A reference document is part of the necessary data base used by CUSTOMER and
ARIANESPACE in the course of fulfilling the Launch Service Agreement. This list
of reference documents will be completed throughout the project.

 

•  

EPCU Manual, Revision V-9.0 (2009)

 

1

Document [E] shall be considered applicable as far as it defines comprehensively
the contents of the spacecraft environmental test report requested by
ARIANESPACE to address the spacecraft qualification for a mission using the
Arianespace Launch Vehicles. However, the format specified for such report is
not mandatory and shall not be considered applicable.

 

 

  - ARIANESPACE PROPRIETARY -   ii



--------------------------------------------------------------------------------

Part 1 – JUPITER

 

Part 1

LAUNCH SPECIFICATION

April 2010

 

  - ARIANESPACE PROPRIETARY -   I



--------------------------------------------------------------------------------

Part 1 – JUPITER

 

 

1. General

The standard characteristics of the Launch Vehicle, Launch Range, Launch
Operations, and of the Mission are described in the latest issue of the ARIANE 5
User’s Manual, “MUA 5”.

2. Principal Characteristics of the Launch

2.1 The Mission

 

     ARIANE 5

Type of Mission :

   [***]

Type of Orbit :

   [***]

Altitude of Perigee :

   [***]

True altitude @ 1st Apogee :

   [***]

Inclination :

   [***]

Argument of Perigee :

   [***]    [***]

Separated Mass :

   [***]

S/C Separation Conditions :

   [***]

The final Launch Vehicle trajectory will be optimised in the frame of the Final
Mission Analysis, taking into account JUPITER and its co-passenger final mass
properties, as defined at RAMF – 3 months, where the RAMF is the Final Mission
Analysis Review. Should enough performance be available, the optimised
trajectory will target improved orbital parameters (e.g. lower inclination), as
long as it remains compliant with both satellites and Launch Vehicle
constraints.

2.2 Period, Slot, Day of the Launch

The Period, Slot and Day of the Launch are defined according to the provisions
of Article 6 of the Terms and Conditions of the Agreement.

 

 

  - ARIANESPACE PROPRIETARY -   I-1



--------------------------------------------------------------------------------

Part 1 – JUPITER

 

 

2.3 Launch Window

The Spacecraft Launch Window must contain, at least, the ARIANE 5 standard
window as specified in the figure 2.7.3.a of the ARIANE 5 User’s Manual (MUA5).
The Launch must be possible any day of the Period or of the Slot. Any
discrepancy between the MUA 5 specified window and the JUPITER window will be
treated in the course of the mission integration activities and the parties will
cooperate in good faith to achieve its resolution.

Based on the ARIANE reference orbit and time, the preliminary Launch Window will
be agreed upon by CUSTOMER and ARIANESPACE at the Preliminary Mission Analysis
Review RAM(P).

The final Launch Window, in terms of lift-off time, will be calculated by
CUSTOMER and the Co-passenger, respectively, based on orbit parameters at
separation taken from the Final Mission Analysis document.

The resulting Combined Launch Window will then be computed by ARIANESPACE.

The Combined Launch Window will be agreed upon by CUSTOMER, the Co-passenger and
ARIANESPACE before the Launch Vehicle Readiness Review (RAV). Any further
modification is subject to formal agreement between all Parties.

In case of launch postponement after filling operations, the CUSTOMER shall do
his best efforts to meet any new launch date set forth by ARIANESPACE.

3. Main Interfaces

All mechanical and electrical interfaces shall be compatible with the Ariane
interfaces defined in the MUA 5.

3.1 Mechanical Interfaces

3.1.1 Adapter interface

 

Adapter Interface:

   1194

The Payload Adapter System to be used for JUPITER mission is either PAS 1194VS
or PAS 1194C as described in Annex 8 of the MUA 5. The clamp band tension will
be defined in accordance with the spacecraft mass and centre of gravity height
with respect to the separation plane.

 

 

  - ARIANESPACE PROPRIETARY -   I-2



--------------------------------------------------------------------------------

Part 1 – JUPITER

 

 

3.1.2 Spacecraft volume

The Spacecraft shall be compatible with the volume available beneath a long
fairing and above a SYLDA 5 + 1500 mm, as defined in Figure A5.2 of the MUA 5.

3.2 Electrical and RF Interfaces

ARIANE Standard Umbilical Connectors:

 

Location

   Type

Spacecraft J1

   DBAS 70 37 OSN

Spacecraft J2

   DBAS 70 37 OSY

Adapter P1 or P5

   DBAS 025 8210 37

Adapter P2 or P6

   DBAS 025 8214 37

ARIANE services:

 

Service definition

Dry Loop command

   NO

Electrical command

   NO

Power supply

   NO

Pyrotechnic command

   NO

In case of RF interference with another spacecraft, the CUSTOMER accepts, at
ARIANESPACE request, to consider a 50/50% time sharing agreement.

4. Environmental conditions

Environmental conditions are as described in Chapter 3 of the ARIANE-5 User’s
Manual (MUA 5), except for the applicable shock environment in Section 3.2.6.

[***]

 

Axial Shock

 

Radial Shock

Frequency (Hz)

 

SRS Levels (g’s Peak)

 

Frequency (Hz)

 

SRS Levels (g’s Peak)

[***]

  [***]   [***]   [***]

[***]

  [***]   [***]   [***]

[***]

  [***]   [***]   [***]     [***]   [***]

[***]

 

 

  - ARIANESPACE PROPRIETARY -   I-3



--------------------------------------------------------------------------------

Part 1 – JUPITER

 

 

5. Modification to the Applicable Documents

The following modifications have been brought to the applicable documents in the
frame of this Statement of Work.

Technical specification for the payload thermal model - A4-SG-1-26 Issue 3

 

  •  

The number of thermal nodes used to represent the spacecraft may be increased
from [***].

 

 

  - ARIANESPACE PROPRIETARY -   I-4



--------------------------------------------------------------------------------

Part 2 – JUPITER

 

Part 2

ARIANESPACE TECHNICAL

COMMITMENTS

April 2010

 

 

  - ARIANESPACE PROPRIETARY -   II



--------------------------------------------------------------------------------

Part 2 – JUPITER

 

 

ARIANESPACE shall provide the following Launch services using the ARIANE 5
Launch Vehicle as described in the latest issue of the User’s Manuals.

 

  •  

Overall Launch Service management

 

  •  

Launch Vehicle hardware and software supply

 

  •  

Mission analysis

 

  •  

Launch Vehicle Operations

 

  •  

Launch site CUSTOMER support as described in Part 5

 

  •  

Documentation and meeting as described in Part 4

Additions to the deliverables in this annex 1 are possible, subject to
negotiations and additional order(s) from the CUSTOMER as listed in Part 5.

1. Launch Service management

ARIANESPACE shall provide overall management for the Launch services as
described in MUA 5. The ARIANESPACE Program director will be the single point of
contact between the CUSTOMER and ARIANESPACE.

 

General Contract Management   Contract amendments, payments, planning,
configuration control, documentation, reviews, meetings, co-passenger management
if any), etc… Launch Vehicle Production including quality plan   Test,
acceptance, … Mission Analysis   Launch Base Operations   Ground and Flight
Safety   Interface with CSG for Safety Submissions

2. Launch Vehicle Hardware and Software Supply

ARIANESPACE shall supply the Hardware and Software to carry out the Mission,
complying with mission/launcher requirements as defined in part 1.

2.1 Launch Vehicle Hardware

Launch Vehicle

Launch Vehicle Propellants

 

 

  - ARIANESPACE PROPRIETARY -   II-1



--------------------------------------------------------------------------------

Part 2 – JUPITER

 

 

2.2 Launch Vehicle Payload Compartment

 

Fairing or Dual Launch Support Structure   As defined in chapt.3.1.2 of Part 1
Spacecraft Adapter   As per chapt.3.1.1 of Part 1, including the corresponding
separation system Passive Repeater  

[***]

Access Doors  

[***]

1 Mission Logo (2 identical stickers, 2m x 2m)   Artwork to be supplied at L – 6
months by customer

2.3 Fight Software

One Flight Program

2.4 Miscellaneous

 

Spacecraft side Adapter Interface Umbilical Connectors   As defined in chapt.3.2
of Part 1 Cannon Connectors   2 Check-Out Terminal Equipment (COTE) Racks (if
required)   Compatible with the ARIANE 5 launch Table

 

 

  - ARIANESPACE PROPRIETARY -   II-2



--------------------------------------------------------------------------------

Part 2 – JUPITER

 

 

3. Systems Engineering

ARIANESPACE shall provide the systems engineering as described hereunder.

 

INTERFACE MANAGEMENT

 

Interface Control Document (DCI) configuration control

    

 

MISSION ANALYSIS

 

Trajectory, Performance and Injection Accuracy AnalysisŒ    Prelim.


Finalv

  1


1

Separation Analysis (Clearance, Kinematics, Collision Avoidance)

   Prelim.


Finalv

  1


1

Dynamic Coupled Loads Analysis (CLA)

   Prelim.


Finalv

  1


1

Electromagnetic and Radio-Frequency Compatibility Analysis

   Prelim.


Finalv

  1


1

Thermal Analysis

   Finalv   1

SPACECRAFT DESIGN COMPATIBILITY VERIFICATION SUPPORT

Support for S/C Environmental Tests

POST-LAUNCH ANALYSIS

S/C orbital parameters & attitude date from L/V telemetry (at S/C Separation)

Launch Evaluation Report [DEL]

 

Œ The spacecraft orbital parameters at separation are provided as part of this
analysis.

 

v Final analysis are carried out with the final flight configuration

 

 

  - ARIANESPACE PROPRIETARY -   II-3



--------------------------------------------------------------------------------

Part 2 – JUPITER

 

 

4. Operations

ARIANESPACE shall supply the following on the Launch Campaign as listed
hereunder.

 

Launch Vehicle Operations    All operations without the S/C Combined Operations
(POC)    Assembly, integration and checkout of S/C on Launch Vehicle flight
structures (adapter, Sylda, fairing, VEB…) Countdown Rehearsal   

At [***] days

 

Operational rehearsal with participation of Spacecraft(s) and Launch Vehicle,
countdown sequence training with simulated flight sequence (activation of all
Launch base resources)

Countdown Execution:    Up to Lift-Off

The ARIANESPACE Launch site CUSTOMER support for Spacecraft operations as well
as the ARIANESPACE optional services are described in Part 5.

The ARIANESPACE responsibility for documentation and meetings is described in
Part 4.

 

 

  - ARIANESPACE PROPRIETARY -   II-4



--------------------------------------------------------------------------------

Part 3 – JUPITER

 

 

Part 3

CUSTOMER TECHNICAL

COMMITMENTS

April 2010

 

 

  - ARIANESPACE PROPRIETARY -   III



--------------------------------------------------------------------------------

Part 3 – JUPITER

 

 

1. General

To allow ARIANESPACE to timely prepare the Launch, the CUSTOMER shall make
available technical data and documentation, a comprehensive overview of
Spacecraft production planning, the Spacecraft and associated means as defined
in the ARIANE 5 User’s Manual (MUA 5).

CUSTOMER shall ensure that the Spacecraft meets the requirements expressed in
Part 1.

As the Launch site, CUSTOMER and its subcontractors shall manage and perform all
Spacecraft activities relative to the Spacecraft preparation for Launch.

The CUSTOMER responsibility for documentation and meetings is described in Part
4.

2. Hardware supply

 

Spacecraft Hardware    Spacecraft Propellants    Spacecraft Simulator   

Representative of the Spacecraft electrical systems in interface with the Launch
System.

Used for electrical validations during fit-check, if any, and launch campaign.

Mechanical and Electrical Ground Support Equipment    As required to operate the
Spacecraft on the launch site (with the execution of those temporarily or
permanently provide by ARIANESPACE as listed in the GRS – see Part 5)

Two sets of ground harness will be required to connect CUSTOMER’s Check-Out
Terminal Equipment (COTE) to the spacecraft or spacecraft simulator for
electrical validations performed during combined operations.

3. Schedule Obligations

Depending on the Launch configuration, the Spacecraft shall be made available to
ARIANESPACE for the Combined Operations with the Launch Vehicle [***] working
days prior to the Launch, at the latest. The applicable date will be defined in
the Combined Operations Plan (P.O.C.) approved by the CUSTOMER.

The Spacecraft check-out equipment and the ARIANE 5 specific COTE (Check Out
Terminal Equipment) necessary to support the Spacecraft/Launch Vehicle on-pad
operations shall be made available to ARIANESPACE, and validated, two days prior
to operational use according to the approved POC, at the latest. The Spacecraft
check-out equipment and the ARIANE 5 specific COTE (Check Out Terminal
Equipment) will be available for removal from the launch table between

 

 

  - ARIANESPACE PROPRIETARY -   III-1



--------------------------------------------------------------------------------

Part 4 – JUPITER

 

 

one working day (COTE compliant with an horizontal position handling capability)
to three working days after launch (COTE not compliant with a horizontal
position handling capability).

All Spacecraft mechanical & electrical support equipment shall be removed from
the various EPCU buildings & A5 Launch Table within [***] working days after the
Launch, packed and made ready for return shipment.

4. Spacecraft Propellants and Hazardous Products

Spacecraft propellants are provided by the CUSTOMER and his subcontractors. The
spacecraft propellants will be delivered to the CSG at the earliest [***] before
and at the latest [***] before the Spacecraft launch campaign.

The CUSTOMER and its subcontractors are responsible for the transport of the
propellants to the CSG in compliance with the International Maritime Dangerous
Goods (IMDG) rules.

Disposal of hazardous products is not authorised and wastes must be repatriated
by the CUSTOMER after the campaign. The residual propellants and hazardous
products must be shipped back within one month after the launch Campaign.

 

 

  - ARIANESPACE PROPRIETARY -   III-2



--------------------------------------------------------------------------------

Part 4 – JUPITER

 

 

Part 4

DOCUMENTATION AND

REVIEWS

April 2010

 

 

  - ARIANESPACE PROPRIETARY -   IV



--------------------------------------------------------------------------------

Part 4 – JUPITER

 

 

1. Documentation

The description of main documentation to be issued by CUSTOMER and ARIANESPACE
in order to prepare the mission can be found in the MUA 5.

1.1 DUA

In accordance with the MUAs, the CUSTOMER will issue the Application to Use
ARIANE (DUA), which contains the essential requirements and information for the
correct execution of the Launch Service. The DUA can be provided under the form
of a Spacecraft Interface Requirements Document (IRD) or a redlined Interface
Control Document of a previous LS1300 program launched by ARIANE 5ECA.

1.2 DCI

ARIANESPACE will issue the Interface Control Document (DCI) between the
Spacecraft and the Launch System. The DCI will be maintained under formal
Configuration Control until the Launch, and becomes the unique working document
for all technical interfaces between the Spacecraft and the Launch System.

The DCI Issue 0, based on the DUA, will be prepared and released before the
Preliminary Mission Analysis Review (RAMP).

The DCI Issue 1, will be prepared and released after the Preliminary Mission
Analysis Review (RAMP).

The DCI Issue 2, specific to each Spacecraft Launch, will be prepared and
released after the Final Mission Analysis Review (RAMF).

1.3 Systems Engineering Documentation

The CUSTOMER and ARIANESPACE will issue input and output data related to the
Mission, the Qualification and Acceptance process of the Spacecraft, Operations
and Safety, respectively. These documents (as described in tables hereunder) are
intended to:

 

  •  

Specify the mission Requirements

 

  •  

Demonstrate the compatibility of the ARIANE 5 mission with the CUSTOMER
requirements.

 

  •  

Demonstrate the compatibility of the Spacecraft with the ARIANE 5 flight
environment and specifications.

The timely availability and validity of such documentation, especially Mission
Analysis Inputs, is essential for the preparation of the Launch.

 

 

  - ARIANESPACE PROPRIETARY -   IV-1



--------------------------------------------------------------------------------

Part 4 – JUPITER

 

 

The documentation deliverables between ARIANESPACE and CUSTOMER are summarized
in the following paragraphs. Except where otherwise specified, “L” (in months)
represents [***] .

 

 

  - ARIANESPACE PROPRIETARY -   IV-2



--------------------------------------------------------------------------------

Part 4 – JUPITER

 

 

1.4 Documentation to be issued by Customer

Customer shall deliver to ARIANESPACE the documentation listed in the table
hereunder. Any changes to these requirements shall be agreed by the Parties,
shall be documented through the milestones list or meetings minutes and will not
require a change to these Statements of work.

 

Ref.

  

Document

  

Date

   Arianespace
Action

  1

   Applications to use Ariane DUA    [***]    R    Safety Submission Phase 1   
[***]    A

  2

   S/C Dynamic model (preliminary)    [***]    R    According to SG-0-01      

  3

   Safety submission Phase 2   

[***]

 

[***]

 

[***]

   A

  4

   S/C mechanical environment Test plan    [***]    A

  5

   S/C thermal model according to SG-1-26    [***]    R

  6

   S/C Launch Operations Plan (POS)   

[***]

   R

  7

   S/C Dynamic model (final) according to SG-0-01   

[***]

   R

  8

   Updated S/C data for final mission analysis    [***]    R

  9

   S/C operations procedures applicable at CSG, including Safety Submission
Phase 3   

[***]

   A

10

   Environmental Testing : Instrumentation plan, notching plan, test prediction
for Sine test according LS-SG-1000000-X-001-AE    -     A

11

   Environmental Testing : Instrumentation plan, test plan for Acoustic test
according LS-SG-1000000-X-001-AE    -     A

12

   S/C final Launch window   

[***]

  

13

   S/C mechanical environment tests results according to LS-SG-1000000-X-001-AE
   - Ž    A

14

   Final SC/mass properties    -     R

15

   Orbital Tracking report (orbit parameters and attitude at separation)   

[***]

   I

 

Œ A ð Approval ; R ð Review; I ð Information

 

 [***]

 

Ž [***]

 

 Including S/C wet mass, S/C dry mass, propellant mass break down

 

 [***]

 

 

  - ARIANESPACE PROPRIETARY -   IV-3



--------------------------------------------------------------------------------

Part 4 – JUPITER

 

 

1.5 Documentation to be issued by ARIANESPACE

ARIANESPACE shall deliver to Customer the documentation listed in the table
hereunder. Any changes to these requirements shall be agreed by the Parties,
shall be documented through the milestones list or meetings minutes and will not
require a change to these Statements of work.

 

Ref.

  

Document

  

Date

   Customer
Action   

Remarks

1    Interface Control Document (DCI):             Issue 0   

[***]

   R       Issue 1, rev 0   

[***]

   A    After RAMP    Issue 2, rev 0   

[***]

   A    After RAMF 2    Preliminary Mission Analysis Documents   

[***]

   R    3    Final Mission Analysis Documents (including Final CLA and Thermal
Analysis report)   

[***]

   R    4    Interleaved Operations Plan (POI)   

[***]

   R    At RAMF 5    Combined Operations Plan (POC)   

[***]

   A    6    Countdown sequence   

[***]

   R    7    Safety Statements :             Phase 1 reply   

[***]

   R       Phase 2 replies   

[***]

   R       Phase 3 reply   

[***]

   R    8    Injection Data (orbital parameters and attitude data prior to
separation)   

[***]

      9    Launch Evaluation Document (del)          

 

Œ A ð Approval ; R ð Review; I ð Information

 

 [***]

 

 

  - ARIANESPACE PROPRIETARY -   IV-4



--------------------------------------------------------------------------------

Part 4 – JUPITER

 

 

2. Meetings

2.1 Interface Meetings

The CUSTOMER and ARIANESPACE agree to meet as necessary to allow for good and
timely execution of all activities related to the preparation of the Launch. A
guideline is presented in following Table 1.

The responsible managers of the CUSTOMER and ARIANESPACE shall agree exact
dates, locations, agendas and participation upon sufficiently in advance, on a
case by case basis.

For all meetings taking place at the CUSTOMER’s contractor premises, the
CUSTOMER will obtain necessary clearance for ARIANESPACE and their nominated
contractor(s) personnel. Similarly, ARIANESPACE will obtain clearances for
Customer(s) and Customer Contractor(s) personnel for meetings/Visits at
ARIANESPACE and its Contractor(s) premises.

It is understood that during the interface meetings, a review of contractual and
general management items will be performed, i.e. planning, milestones, changes,
financial matters as applicable. The CUSTOMER and ARIANESPACE will be free to
invite their contractors to the interface meetings.

2.2 Launch Vehicle Standard Reviews

The CUSTOMER will be invited to the following Launch Vehicle Reviews:

 

  •  

Launch Vehicle Flight Readiness Review (RAV) [***] .

 

  •  

POC Readiness Review (BT POC) [***] .

 

  •  

Launch Readiness Review (RAL) at [***] .

 

  •  

Immediate Post Flight Review (CRAL) at [***]

The review documentation will be handed out to the CUSTOMER at each of these
reviews.

2.2.1 Launch Vehicle Flight Readiness Review (RAV)

This review is performed about [***] before the Launch and allows ARIANESPACE
Management to authorise the start of the Launch Vehicle campaign. CUSTOMER is
formally invited to attend.

The review is co-chaired by the ARIANE Production Project Manager (CPAP) and the
Launch Campaign Quality Director (CQCL).

 

 

  - ARIANESPACE PROPRIETARY -   IV-5



--------------------------------------------------------------------------------

Part 4 – JUPITER

 

 

At that time, all flight hardware i.e. stages, vehicle equipment bay, upper
composite structures (including fairing and adaptors), are reviewed, through
comprehensive documentation (available at ARIANESPACE). The documentation
covers, but is not limited to, hardware identification performance test results
and major waivers, anomalies and failures during tests, life limitations,
on-going production status of same equipment, etc… The Payload status is also
presented (mission, flight program, waivers, etc…).

The RAV documentation will be made available to CUSTOMER during the review.

2.2.2 POC Readiness Review (BT POC)

This review is performed before the start of the Combined Operations (POC). It
allows ARIANESPACE Management to authorise the start of the Combined Operations
(POC) between the Launch Vehicle and the Spacecrafts. The CUSTOMER is required
to provide a Spacecraft readiness status to start the POC activities.

The review is chaired by the Ariane Mission Director (CM) and it covers the
readiness status with respect to the POC activities for:

 

  •  

The Launch Vehicle, (including RAF debriefing),

 

  •  

The Ariane Launch Complex (ELA),

 

  •  

The Spacecraft.

All participants to the Review receive a comprehensive set of summary documents
presenting the readiness status of all the parties.

The Launch Vehicle Functional Review (RAF) is an internal ARIANESPACE review of
the Launch Vehicle status before the transfer of the Launch Vehicle to the BAF.

2.2.3 Launch Readiness Review (RAL)

This review takes places at the launch site at [***] . It allows ARIANESPACE
Management to authorize the transfer of the Launch Vehicle from the Final
Assembly Building to the Launch pad and to start filling operations and final
countdown. CUSTOMER is requested to attend and confirm Spacecraft readiness for
flight.

A pre-RAL meeting will be organised by ARIANESPACE prior to that actual review
in order to:

 

  •  

Inform the CUSTOMER of the significant items that will be presented in the RAL,

 

  •  

Provide any additional clarification that may result from previous written
questions raised by the CUSTOMER.

 

 

  - ARIANESPACE PROPRIETARY -   IV-6



--------------------------------------------------------------------------------

Part 4 – JUPITER

 

 

The review is co-chaired by the ARIANE Production Project Manager (CPAP) and the
Launch Campaign Quality Director (CQCL).

It covers the launch readiness of:

 

  •  

The Launch Vehicle

 

  •  

The Ariane 5 Launch Complex (ELA),

 

  •  

The Launch Base (CSG)

 

  •  

The Spacecraft and its associated ground support network.

All participants to the Review receive a comprehensive set of summary documents
presenting the readiness status of all the parties.

No further presentation meeting, dealing with the RAL content, will be organised
after the RAL has authorised to proceed with the Launch Vehicle filling
operations.

Nevertheless, in the event of significant anomalies occurring after the RAL,
necessary meetings may be organised.

2.2.4 Immediate Post Flight Review (CRAL)

This review is performed the day after the Launch. ARIANESPACE provides the
first flight data evaluation after the flight.

The CUSTOMER is invited to attend and provide the Spacecraft status after
separation and acquisition by the ground stations.

2.3 Spacecraft Reviews

ARIANESPACE wishes to be invited to attend the Spacecraft Qualification /
Acceptance / Flight readiness and/or Pre-shipment Review.

2.4 Launch Vehicle campaign meetings at the Launch Base

During the Launch Vehicle Campaign, CUSTOMER is invited to attend the daily
Launch Vehicle BAF Campaign meetings. These meetings are held in French.

In case of a major anomaly or incident, a specific dedicated meeting is
organised with the Launch Vehicle and Quality authorities to understand the
anomaly or incident, and to set up a corrective action plan.

 

 

  - ARIANESPACE PROPRIETARY -   IV-7



--------------------------------------------------------------------------------

Part 4 – JUPITER

 

 

2.5 Quality Reporting

Quality in Production, Operations and Organization has been given a top
priority, directly driven and monitored by the General Management of
ARIANESPACE.

The ARIANESPACE QUALITY MANUAL translates this commitment in terms of operating
principles, method and functioning rules.

The information given to the CUSTOMER is subject to the confidentiality
provisions described in Article 16 of the Launch Service Agreement.

2.5.1 Quality Meetings

See optional service: E10

2.5.2 Failure Reporting

All non conformances and incidents are processed in accordance with the
ARIANESPACE QUALITY MANUAL. Any incident during integration or test is
registered in the log book of the equipment concerned.

Assessment of incidents is performed systematically by the services of the
industrial Prime-Contractor and by the Industrial Architect.

In case of significant anomalies, visits to main contractor facilities may be
organized, if necessary.

Significant incidents are also reported systematically during RAV and RAL
reviews.

2.5.3 Reliability

Reliability predictions are continuously updated, taking into account any new
data or configuration changes.

Reliability information is made available to CUSTOMER during reviews.

2.6 Support for Insurance

ARIANESPACE will provide its support to the Customer for launch activities
related questions (pre launch or post launch, if, as, and when required) raised
by the insurance community.

 

 

  - ARIANESPACE PROPRIETARY -   IV-8



--------------------------------------------------------------------------------

Part 4 – JUPITER

 

 

ARIANESPACE may attend and provide support for Customer presentations for the
insurance community.

2.7 Quarterly Progress Reports and Meeting

Arianespace may prepare Quarterly Progress Meetings that shall be convened
quarterly and attended by representatives from the Customer and ARIANESPACE.

Arianespace shall provide for these meetings Quarterly Progress Reports that
contain an overall program review and an overview of the Spacecraft integration
activities, such as the review of the master schedule, approval of program
documentation, review of all outstanding action items, and action item closures
since the previous meetings/reviews. The Quarterly Meeting could be combined
with other meetings or may be organized through Conference calls.

 

 

  - ARIANESPACE PROPRIETARY -   IV-9



--------------------------------------------------------------------------------

Part 4 – JUPITER

 

 

Table 1 – ARIANESPACE/CUSTOMER – Interface Meeting Schedule

A typical content of the different reviews are described below, the description
of the reviews below is not exhaustive and is susceptible to modification, after
agreements between the parties. Any changes to the contents below listed will
not require a change to the SOW.

 

N°

  

Titre

  

Date

  

Object‚

  

Placeƒ

  1   

Contractual Kick-off Meeting:

 

Project management – project milestones – organisation – security an
confidentiality aspects – communications protocol

  

[***]

   M-E    C   2   

DUA Review:

 

Review of the Spacecraft characteristics and requirements

  

[***]

   M-E-O-S    E   3   

Mission Analysis Kick-off:

 

Presentation of the ARIANE mission analysis computations and methods

 

Review of Safety Submission Phase 1

 

First review of the DCI Issue 0 Revision 0

  

[***]

   M-E-O-S    C or W   4   

Prelim. Mission Analysis Review (RAMP):

 

Trajectory – performance – separation – dynamic environment – EMC environment

 

Review of Safety Submission status

 

DCI review

  

[***]

   M-E-O-S    E   5    DCI Signature issue 1/revision 0   

[***]

   M-E-O    E ou C   6   

Preparation of S/C Operations Plan (POS)

 

Launch base facilities visit – Satellite Operations Plan (POS) – CSG support –
Telecommunications network - Safety submission phases 1 and 2

 

DCI review (chapters 7 and 8)

  

[***]

   M-O-S    K or C

 

 

  - ARIANESPACE PROPRIETARY -   IV-10



--------------------------------------------------------------------------------

Part 4 – JUPITER

 

 

  7   

Review of S/C Operations Plan (POS)

 

Launch base facilities visit – transport and logistics –Satellite Operations
Plan (POS) – Interleaved Operations Plan (POI) – Combined Operations Plan (POC)
– telecommunications network

 

Safety submission phases 1 and2

 

DCI review (chapters 7 and 8)

  

[***]

   M-O-S    K 8    Security Review   

[***]

   M-O-S    K 9   

Final Mission Analysis Review (RAMF):

 

Trajectory – performance –separation – thermal – dynamic environment – EMC
environment – authorisation to start the flight program production – Spacecraft
qualification status

 

DCI review

  

[***]

   M-E-O-S    E 10   

Final Campaign Preparation Meeting:

 

Campaign preparation status - Satellite Operations Plan (POS) – Interleaved
Operations Plan (POI) – Combined Operations Plan

 

Safety submission status

 

DCI review (chapters 7 and 8)

  

[***]

   M-O-S    E 11    DCI Signature issue 2 Revision 0:   

[***]

   M-O-S    E, C or K 12   

Range Configuration Review:

 

Review of the range facilities used for the Spacecraft campaign at the start of
the campaign

       M-O-S    K 13   

POC Readiness Review:

 

Launch Vehicle and Launch system status

Spacecraft status

       M-0-S    K

 

Œ Meeting target dates are given, taking into account the respective commitments
of both parties for the delivery of the documentation as described in this annex
1 parts 2 & 3

Dates are given in months, relative to L, where L is the first day of the latest
agreed Launch period or Slot, as applicable.

 

 M ð Management; E ð Engineering; O ð Operations; S ð Safety

 

Ž E ð Evry ; K ð Kourou; C ð CUSTOMER HQ; W ð Contractor Plant

 

 [***]

 

 [***]

 

 

  - ARIANESPACE PROPRIETARY -   IV-11



--------------------------------------------------------------------------------

Part 5 – JUPITER

 

 

Part 5

GENERAL RANGE SUPPORT

(GRS) AND OPTIONAL

SERVICES

April 2010

 

 

  - ARIANESPACE PROPRIETARY -   V



--------------------------------------------------------------------------------

Part 5 – JUPITER

 

 

1. General Range Support

The General Range Support provides the CUSTOMER, on a lump sum basis, with a
number of standard services and standard quantities of fluids (see List
hereafter). Request(s) for additional services and/or supply of additional
fluids exceeding the scope of the GRS can be accommodated, subject to
negotiation between ARIANESPACE and the CUSTOMER.

Technical Definitions are in the MUA. Further technical details and data can be
found in the EPCU Manual.

Except where otherwise specified, “L” (in months) represents the first day of
the latest agreed Launch Period, or Slot, as applicable.

 

Campaign durationŒ

  

Price (k€)

  

Terms

[***]

  

[***]

  

 

Œ From S/C and associated equipment arrival in French Guiana up to the S/C hand
over to Arianespace.

Note that the prices quoted in the GRS do not include spacecraft storage periods
due to delays incurred by the Spacecraft or any other unforeseen extension of
the planned launch campaign duration caused by the Spacecraft. Situations such
as these will be discussed in good faith by ARIANESPACE and CUSTOMER to agree on
how to share any additional cost. For greater clarity, the Jupiter spacecraft
will be stored at no cost to CUSTOMER if the launch delays are caused by
ARIANESPACE or the co-passenger.

1.1 Transport Services

 

CUSTOMER Personnel & Luggage    Transport from and to Rochambeau Airport and
Kourou at arrival and departure, as necessary. Spacecraft & Equipment Transport
Œ    

Subject to advanced notice and performed nominally within normal CSG working
hours (2 shifts of 8 hours per day, between 6 am and 10 pm from Monday to
Friday).

 

Availability outside normal working hours, Saturdays, Sundays, and public
holidays subject to negotiations, to advance notice and to agreement by the
local authorities.

 

From Cayenne to CSG and return.

 

Various freight categories (standard, hazardous, fragile, oversized loads, low
speed drive, etc…)

 

Limited to 26 10 ft pallets (or equivalent) in one shipment (plane or vessel)

Spacecraft Inter-Site Transport     All CSG inter-site transports of the
Spacecraft either inside the S/C container, the ARIANE Payload Container (CCU)
or encapsulated inside the Launch Vehicle Composite. Inter-Site Equipment
Transport     All CSG inter-site transports of CUSTOMER equipment. Logistics
Support    Support for shipment and customs procedures for the Spacecraft and
its associated equipment, and for personal luggage and equipment transported as
accompanied luggage.

 

 

  - ARIANESPACE PROPRIETARY -   V-1



--------------------------------------------------------------------------------

Part 5 – JUPITER

 

 

Œ

  

  The following is included in the Transport Service :

 

Coordination of loading/unloading activities

 

Transport form Rochambeau Airport and/or Degrad-des-Cannes harbour to CSG

 

Return to Airport/Harbour 3 working days after Launch

 

Depalletisation of Spacecraft Support Equipment on arrival to CSG, and
dispatching to the various working areas.

 

Palletisation of Spacecraft Support Equipment prior to departure from CSG to
Airport/Harbour,

 

All work associated with the delivery of freight by the Carrier at
Airport/Harbour,

 

CSG Support for the installation and removal of the Spacecraft Check-Out
Equipment.

 

  The following is NOT included in the Transport Service :

 

The “octroi de mer” tax on equipment permanently imported to Guyana, if any.

 

Insurance for Spacecraft and its associated Equipment.



   The maximum temperature to which containers and packing may be exposed during
any transport is 35°C.

1.2 Payload Preparation Facilities

The Payload Preparation Complex, with its personnel for support, may be used
simultaneously by several customers. Specific facilities are dedicated to the
CUSTOMER on the following basis:

 

Range Operations    Normal working hours are based on 2 Shifts of 8 hours per
day, between 6:00 am and 10:00 pm from Monday to Friday and, for non hazardous
operations, on Saturday    Work shifts out of normal working hours, Sunday or
Public Holiday or for hazardous operations on Saturday are possible, but subject
to negotiations and agreement of Local Authorities. (No shifts on Sunday and
Public Holiday in hazardous zone) EPCU Facilities    Spacecraft Preparation
(Clean Room)    350 m2 Standard Conditions for Temp. and    Filling Hall   
Dedicated relative Humidity are defined in the    Lab for Check-out Stations
(LBC)    110 m2 ARIANE 5 User’s Manual MUA 5    Offices and meeting rooms    250
m2 Access to the EPCU area    Restricted to authorised personnel only,
permanently controlled by Range Security.    Access to offices, checkout
stations, and clean rooms, is controlled through dedicated electronic card
system and keypad locks.

 

 

  - ARIANESPACE PROPRIETARY -   V-2



--------------------------------------------------------------------------------

Part 5 – JUPITER

 

 

   Clean rooms are permanently monitored by a CCTV camera Access outside normal
Working Hours    Access to Offices and LBC beyond normal working hours is
authorized.   

Access to the clean rooms beyond normal working hours is authorized with the
following restrictions :

 

-   Advanced notice

 

-   No Range Support provided

 

-   No hazardous operations or external hazardous constraints

 

-   Crane utilisation only by certified personnel

 

-   No changes to the facilities configuration

Schedule Restrictions    Launch Campaign Duration Extension is possible, but is
subject to negotiations.    Spacecraft ground equipment must be ready to leave
the range within 3 working days after the Launch.    Transfer of S/C and its
associated equipment to the spacecraft filing facilities normally no earlier
than [***] before start of POC.    After S/C transfer to spacecraft filling
facility, and upon request by ARIANESPACE, the Spacecraft Preparation Clean room
may be used by another S/C.    Evacuation of equipment from clean room 24H after
departure of S/C Access to the EPCU area    As described in EPCU Manual. No
Break Power Supply    LBC    30 kVA   

Spacecraft Filling Building

(Hazardous Preparations Facilities or HPF)

   20 kVA    Launch Pad & BAF    20 kVA Calibration Equipment    As described in
EPCU Manual Storage    Any storage of equipment during the Campaign   
Propellant storage provided for a duration starting two months before the
campaign until one month after Launch.

 

 

  - ARIANESPACE PROPRIETARY -   V-3



--------------------------------------------------------------------------------

Part 5 – JUPITER

 

 

1.3 Communication Links

The following communication services between the different Spacecraft
preparation facilities will be provided for the duration of a standard campaign
(including technical assistance for connection, validation and permanent
monitoring):

 

Service

  

Type

  

Remarks

RF - Link    S/C/Ku band    1 TM / 1TC through optical fiber Baseband Link   
S/C/Ku band    2 TM / 2TC through optical fiber Data Link    Romulus Network,
V11 and V24    For COTE monitoring & remote control Ethernet    Planet Network,
10 Mbits/sec    3 VLAN  Umbilical Link    Copper lines    2x37 Pins for S/C
umbilical & 2x37 Pins for Auxiliary Equipment (as per MUA 5 §5.5) Internet   
ADSL    3 connections  Closed Circuit TV       As necessary Intercom System   
   As necessary Paging System       5 beepers  CSG Telephone       As necessary
International Telephone Links Œ    With Access Code    As necessary ISDN (RNIS)
links    Subscribed by CUSTOMER    Routed to dedicated CUSTOMER’s working zone
Facsimile in offices Œ       2 Video Conference Œ    Shared with other users   
As necessary

 

Œ Traffic to be paid, at cost, on CSG invoice after the campaign.

 To be shared between the Customer and his subcontractors

 

 

  - ARIANESPACE PROPRIETARY -   V-4



--------------------------------------------------------------------------------

Part 5 – JUPITER

 

 

1.4 Analyses

 

Service

  

Type

  

Remarks

Chemical Analyses    Propellant except Xenon   

[***]

   Gas & fluids particles   

[***]

   Clean room organic deposit    Continuous, one weekly report Particle Count   
Clean Room monitoring    Continuous, one weekly report

1.5 Operations

 

Service

  

Type

  

Remarks

S/C Weighing    Weighing performed by CSG (equipment and personnel)   

[***]

   Calibrated weights    Available as necessary Adaptor Fit Check    Mechanical
and / or electrical   

[***]

 

Included in price is the mechanical fit-check at spacecraft arrival in Kourou
and electrical verification (no spacecraft power-up)

1.6 Fluid Deliveries

 

Fluid

  

Type

  

Quantity

GN2    NSO dedicated local network    As necessary available at 190 bar GHe   
NSS dedicated local network    As necessary, available from 20 bars up to 360
bars with steps of 20 bar LN2       As necessary IPA    MOS-SELECTIPUR    As
necessary Water    Demineralised    As necessary

Any requirement different from the standard fluid delivery (different fluid
specification or specific use) is subject to negotiation.

1.7 Additional Services

 

No-break power    10 UPS 1.4KVA at S1 or S5 offices for CUSTOMER PCs Campaign
Secretary Œ    Included in price Copy machines    2 in S1 or S5 Area (1 for
secretarial duties, 1 for extensive reproduction); paper provided Technical
photos   

[***]

 

 

  - ARIANESPACE PROPRIETARY -   V-5



--------------------------------------------------------------------------------

Part 5 – JUPITER

 

 

Video transmission   

[***]

Launch Campaign DVD    Launch Campaign and Launch coverage

 

Œ Bilingual (English – French)

1.8 Miscellaneous

 

Room Reservation    Recommended in Kourou Hotels at CUSTOMER’s request
(cancellation charges, if any, under CUSTOMER’s responsibility), through
Free-Lance Service support. CUSTOMER and S/C contractor assistance    For other
housing, rental cars, flight reservations, banking, off duty & leisure
activities through Free-lance service support.

 

 

  - ARIANESPACE PROPRIETARY -   V-6



--------------------------------------------------------------------------------

Part 5 – JUPITER

 

 

2. Options price Catalogue

In addition, the following options may be ordered by the Customer:

Prices are given in thousands of Euro (k€), on a firm fixed price basis, for
2009.

 

Optional Services

   Ref. #   

Price (k€)

   Latest date
for  option
request (in
months)

A – Launch Vehicle Hardware

        

Redundant pyrotechnic command delivered by VEB to Spacecraft system (one triple
command, current > 3A or > 5A)

   A 10   

[***]

   [***]

Redundant electrical command delivered by VEB to spacecraft (One)

   A 11   

[***]

   [***]

Dry loop command delivered by VEB to spacecraft (one)

   A 12   

[***]

   [***]

Spacecraft GN2, purge

   A 13   

[***]

   [***]

Specific access door

   A 14   

[***]

   [***]

RF transmission through the payload compartment (either RF window or SRP)

   A 15   

[***]

   [***]

Non standard SYLDA +2100

   A 16   

[***]

   [***]

MFD shock damping device

   A 17   

[***]

   [***]

 

 

  - ARIANESPACE PROPRIETARY -   V-7



--------------------------------------------------------------------------------

Part 5 – JUPITER

 

 

Optional Services

   Ref. #    Price (k€)   Latest date
for option
request (in
months)

B – Mission Analysis

       

Any additional Mission Analysis study or additional flight program requested or
due to any change induced by CUSTOMER :

       

Preliminary CLA

   B 10    [***]   [***]

Preliminary trajectory and separation

   B 11    [***]   [***]

Preliminary EMC

   B 12    [***]   [***]

Final CLA

   B 13    [***]   [***]

Final trajectory and separation

   B 14    [***]   [***]

Final EMC

   B 15    [***]   [***]

Thermal analysis

   B 16    [***]   [***]

Flight program

   B 17    [***]   [***]

RAMP at Customer/Satellite manufacturer’s premises

   B18    [***]   [***]

 

 

  - ARIANESPACE PROPRIETARY -   V-8



--------------------------------------------------------------------------------

Part 5 – JUPITER

 

 

Optional Services

   Ref. #    Price (k€)   Latest date
for  option
request (in
months)

C – Interface Tests

       

Note: Any loan or purchase of equipment (adaptor, clamp-band, bolts, separation
pyro set) can be envisaged and is subject to previous test plan acceptance by
ARIANESPACE.

       

Fit-check (mechanical/electrical) with ground test hardware at CUSTOMER
premises, including:

   C 10    [***]   [***]

Loan of :

       

Flight standard adaptor, mechanically and electrically equipped

       

Flight standard separation system

       

Set of ground bolts

       

Associated ground support equipment

       

ARIANESPACE support for interface test (4 days max.).

       

For a Fit Check out of Europe, Arianespace provides the equipment CIP (Cost
Insurance Paid) airport destination.

       

For a fit check out of Europe, the CUSTOMER is responsible for :

       

•   Equipment reception/delivery at airport from/to the transport company

 

•   Customs clearance

 

•   Transport between airport and Fit Check premise (and back)

       

Fit-check (mechanical/electrical) with ground test hardware in Kourou,
including:

   C 11    [***]  

Loan of :

       

Flight standard adaptor, mechanically and electrically equipped

       

Flight standard separation system

       

Set of ground bolts

       

Associated ground support equipment

       

Fit-check (mechanical/electrical) with ground test hardware and Shock test (one
of) at CUSTOMER premises, including:

   C 15    [***]   [***]

Loan of :

       

Flight standard adaptor, mechanically and electrically equipped

       

Flight standard separation system

       

Set of ground bolts

       

Set of clamp-band catchers

       

Associated ground support equipment

       

Pyrotechnic test hardware

       

 

 

  - ARIANESPACE PROPRIETARY -   V-9



--------------------------------------------------------------------------------

Part 5 – JUPITER

 

 

Spares

  Supply of consumable material for one test (separation system) :

Set of igniters

Set of bolt cutters

Set of flight bolts

Set of clamp-band catchers

ARIANESPACE support for interface test (4 days max.).

For a Fit Check out of Europe, Arianespace provides the equipment CIP (Cost
Insurance Paid) airport destination.

For a fit check out of Europe, the CUSTOMER is responsible for:

 

  •  

Equipment reception/delivery at airport from/to the transport company

 

  •  

Customs clearance

 

  •  

Transport between airport and Fit Check premise (and back)

 

 

  - ARIANESPACE PROPRIETARY -   V-10



--------------------------------------------------------------------------------

Part 5 – JUPITER

 

 

Optional Services

   Ref. #    Price (k€)   Latest date
for  option
request (in
months)

D – Range Operations and services

       

Campaign extension above contractual duration

       

Per day :

   D 10    [***]   [***]

Additional shipment of spacecraft support equipment from Cayenne to CSG, one way
(see conditions in the General Range Support description): One trailer for 1 to
3 ten feet pallet or container per trailer.

   D 11    [***]   [***]

Extra working shift for S/C and equipment arrival

       

Per shift (8 hours) :

   D 12    [***]   [***]

Extra working shift, before beginning of hazardous HPF operations :

       

Per shift (8 hours) :

   D 13    [***]   [***]

Extra working shift, after beginning of hazardous HPF operations :

       

Per shift (8 hours) :

   D 14    [***]   [***]

Chemical analysis for propellant except Xenon

   D 15    [***]   [***]

Chemical analysis for Gas & particles

   D 16    [***]   [***]

Spacecraft weighing

   D 17    [***]   [***]

Campaign Secretary Œ

   D 18    [***]   [***]

Technical photos

   D 19    [***]   [***]

Film processing

   D 20    [***]   [***]

Transmission of TV Launch coverage to Paris

   D 21    [***]   [***]

Transmission of TV Launch coverage to the point of reception requested by
CUSTOMER

   D 22    [***]   [***]

Additional CSG Site Survey

   D 23    [***]   [***]

 

Œ Bilingual (English – French)

 

 

  - ARIANESPACE PROPRIETARY -   V-11



--------------------------------------------------------------------------------

Part 5 – JUPITER

 

 

Optional Services

   Ref. #    Price (k€)  

Latest date

for option

request (in
months)

E – Quality & Periodic Progress Reporting

        Quality Reporting    E 10    [***]  

[***]

A dedicated access right and adequate visibility on the Quality Assurance (QA)
system can be given through the steps listed below :         Quality System
Presentation         A Quality System Presentation (QSP) is included in the
agenda of the contractual Kick-off Meeting. This general presentation explicitly
reviews the Product Assurance provisions defined in the ARIANESPACE QUALITY
MANUAL.         Quality Status Meeting:         A specific Quality Status
Meeting (QSM) may be organized about 12 months before the Launch with special
emphasis on major Quality an Reliability aspects (including failure reporting),
relevant to the CUSTOMER Launch Vehicle batch. In addition, visits to main
contractor facilities may be organized, if necessary.         Quality Status
Review         A Quality Status Review (QSR) may be organized about four months
before the Launch to review the CUSTOMER Launch Vehicle hardware.         In the
same time frame, and if necessary, special assistance is provided to the
CUSTOMER to facilitate his understanding of the ARIANE Quality Documentation
that builds up progressively.         Support for Customer Insurance
presentations    E20    [***]  

[***]

Attendance and provide support by ARIANESPACE for Customer presentations for the
insurance community         Quarterly Progress Meetings    E30    [***]  

[***]

Arianespace shall provide for these meetings Quarterly Progress Reports that
contain an overall program review and an overview of the Spacecraft integration
activities, such as the review of the master schedule, approval of program
documentation, review of all outstanding action items, and action item closures
since the previous meetings/reviews. The Quarterly Meeting could be combined
with other meetings or may be organized through Conference calls.         The
information given to the CUSTOMER is subject to the confidentiality provisions
described in Article 16 of the Agreement.        

 

 

  - ARIANESPACE PROPRIETARY -   V-12



--------------------------------------------------------------------------------

Part 5 – JUPITER

 

 

Optional Services

   Ref. #    Price (k€)   Latest date
for  option
request (in
months)

F – Miscellaneous

       

Shock compatibility analysis

      [***]   [***]

Specific ventilation ground support equipment for Satellite ventilation through
the fairing

      [***]   [***]

Satellite storage

      [***]   [***]

Propellant storage beyond the contractual obligations

      [***]   [***]

 

 

  - ARIANESPACE PROPRIETARY -   V-13



--------------------------------------------------------------------------------

Part 5 – JUPITER

 

 

3. Options ordered by the Customer

In addition to the deliverables in the GRS, the following options have been
ordered by the Customer:

Prices are given in thousands of Euro (k€), on a firm fixed price basis, for
2009.

 

Optional No

   Item    Price (k€)    Terms of
Payment

.

        

 

 

  - ARIANESPACE PROPRIETARY -   V-14



--------------------------------------------------------------------------------

ANNEX 2

E.S.A./ARIANESPACE Arrangement (Extract)

Certain European Governments, members of the European Space Agency (hereinafter
referred to as “the Governments”) have committed themselves to take the
ESA-developed launchers and the Soyuz launcher operated from the CSG into
account when defining and executing their national programmes as well as the
European and other international programmes in which they are involved.
Arianespace has undertaken to give the European Space Agency and the Governments
priority in supplying the launch services and slots that are needed for such
programmes. Arianespace has also to ensure that in the event of a launch slot
slippage due to the launcher system and/or the launch complex facilities, the
relevant payload of the Agency or of a Government shall keep its launch ranking.
Furthermore, in the event of the failure of a mission of the Agency or of a
Government, they may ask Arianespace, in respect of a new launch, for the first,
or failing this, the second launch slot compatible with the availability of the
backup payload where the failure was due to the launcher system and/or the
complex facilities operated for the launch, and the first compatible slot or,
failing this, the first slot within 10 months at the most of the written request
for a relaunch where the failure was due to the payload itself. Finally,
Arianespace has given the Agency and the Governments an undertaking to pay
special attention to the specific constraints imposed by scientific missions.

 

Commercial in Confidence

 